Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 1 of 149 PageID #: 33899



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   GENENTECH, INC.,                         )
                                            )
                         Plaintiff,         )
                                            )
            v.                              ) C.A. No. 18-924-CFC
                                            )
   AMGEN INC.,                              )
                                            )
                         Defendant.         )
                                            )


                     PROPOSED JOINT FINAL JURY INSTRUCTIONS




   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 2 of 149 PageID #: 33900



                                        TABLE OF CONTENTS
   1. GENERAL INSTRUCTIONS ......................................................................... 1

      1.1 INTRODUCTION ........................................................................................ 1
      1.2 JURORS’ DUTIES ....................................................................................... 3
      1.3 EVIDENCE DEFINED ................................................................................ 5
      1.4 CONSIDERATION OF EVIDENCE ........................................................... 7
      1.5 DIRECT AND CIRCUMSTANTIAL EVIDENCE ...................................... 8
      1.6 CREDIBILITY OF WITNESSES ................................................................10
      1.7 DEPOSITION TESTIMONY ......................................................................13
      1.8 EXPERT WITNESSES ...............................................................................15
      1.9 NUMBER OF WITNESSES .......................................................................17
      1.10 STIPULATION .........................................................................................18
      1.11 EXHIBITS AND DEMONSTRATIVE EXHIBITS...................................19
      1.12 CONFIDENTIAL LABELS & REDACTIONS.........................................20
      1.13 USE OF NOTES ........................................................................................22

   2. THE PARTIES AND THEIR CONTENTIONS .............................................24

   3. BURDENS OF PROOF ..................................................................................27

   4. PATENT CLAIMS .........................................................................................29

      4.1 THE ROLE OF CLAIMS IN THE PATENT...............................................29
      4.2 INDEPENDENT AND DEPENDENT CLAIMS ........................................30
      4.3 CLAIM CONSTRUCTION .........................................................................32

   5. INFRINGEMENT ..........................................................................................34

      5.1 INFRINGEMENT GENERALLY ...............................................................34
      5.2 DIRECT INFRINGEMENT ........................................................................36
      5.3 INDUCED INFRINGEMENT .....................................................................39
      5.4 [GENENTECH’S PROPOSAL: INFRINGEMENT BY FILING A
      BIOLOGICS LICENSE APPLICATION ..........................................................44
      5.5 [AMGEN’S PROPOSAL: DETERMINING WHETHER THIRD PARTIES
      HAD AN IMPLIED LICENSE TO PRACTICE THE DOSING PATENTS .....46

   6. INVALIDITY ................................................................................................49

      6.1 INVALIDITY GENERALLY .....................................................................49
      6.2 [GENENTECH’S PROPOSAL: PRESUMPTION OF VALIDITY ..........51
                                                          i
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 3 of 149 PageID #: 33901



      6.3 PERSON OF ORDINARY SKILL IN THE ART........................................52
      6.4 THE WRITTEN DESCRIPTION REQUIREMENT ...................................54
      6.5 THE ENABLEMENT REQUIREMENT.....................................................56
      6.6 INDEFINITENESS .....................................................................................59
      6.7 PRIOR ART AND PRIOR PUBLIC USE ...................................................61
      6.8 ANTICIPATION .........................................................................................64
      6.9 OBVIOUSNESS..........................................................................................68
      6.10 DERIVATION ..........................................................................................74
      6.11 INCORRECT INVENTORSHIP ...............................................................78
      6.12 [AMGEN’S PROPOSAL: INEQUITABLE CONDUCT.........................81

   7. DAMAGES ....................................................................................................82

      7.1 DAMAGES – GENERALLY ......................................................................82
      7.2 DAMAGES – KINDS OF DAMAGES THAT MAY BE RECOVERED....85
      7.3 [AMGEN’S PROPOSAL: ATTRIBUTION/APPORTIONMENT ............89
      7.4 LOST PROFITS – “BUT- FOR” TEST .......................................................93
      7.5 LOST PROFITS–FACTORS .......................................................................96
      7.6 LOST PROFITS– DEMAND ......................................................................99
      7.7 LOST PROFITS—ACCEPTABLE NON-INFRINGING SUBSTITUTES
      ........................................................................................................................101
      7.8 LOST PROFITS– MARKET SHARE .......................................................104
      7.9 LOST PROFITS– CAPACITY ..................................................................108
      7.10 LOST PROFIT – AMOUNT OF PROFIT ...............................................109
      7.11 PRICE EROSION....................................................................................113
      7.12 COST ESCALATION .............................................................................116
      7.13 REASONABLE ROYALTY – GENERALLY ........................................117
      7.14 REASONABLE ROYALTY—HYPOTHETICAL NEGOTIATION ......120
      7.15 REASONABLE ROYALTY – FACTORS ..............................................122
      7.16 [GENENTECH’S PROPOSAL: REASONABLE ROYALTY–
      ATTRIBUTION/APPORTIONMENT ............................................................124
      7.17 REASONABLE ROYALTY – MULTIPLE PATENTS ..........................126
      7.18 REASONABLE ROYALTY—TIMING .................................................127
      7.19 REASONABLE ROYALTY—AVAILABILITY OF NON-INFRINGING
      ALTERNATIVES ...........................................................................................129
      7.20 REASONABLE ROYALTY– USE OF COMPARABLE LICENSE
      AGREEMENTS ..............................................................................................130
      7.21 [GENENTECH’S PROPOSAL: DAMAGES– DOUBTS RESOLVED
      AGAINST INFRINGER .................................................................................132

                                                                 ii
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 4 of 149 PageID #: 33902



   8. WILLFUL INFRINGEMENT ......................................................................133

   9. DELIBERATION AND VERDICT ..............................................................137

      9.1 INTRODUCTION .....................................................................................137
      9.2 UNANIMOUS VERDICT .........................................................................139
      9.3 DUTY TO DELIBERATE ........................................................................141
      9.4 SOCIAL MEDIA.......................................................................................143
      9.5 COURT HAS NO OPINION .....................................................................145




                                                        iii
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 5 of 149 PageID #: 33903



   1. GENERAL INSTRUCTIONS1
        1.1 INTRODUCTION

            Members of the jury, now it is time for me to instruct you about the law that

   you must follow in deciding this case.

            I will start by explaining your duties and the general rules that apply in every

   civil case. Then I will explain some rules that you must use in evaluating

   particular testimony and evidence. Then I will explain the positions of the parties

   and the law you will apply in this case. Finally, I will explain the rules that you

   must follow during your deliberations in the jury room, and the possible verdicts

   you may return.

            Please listen very carefully to everything I say. In following my instructions

   you must follow all of them and not single out some and ignore others. They are

   all important.

          You will have a written copy of these instructions with you in the jury room

   for your reference during your deliberations. You will also have a verdict form,

   which will list the questions that you must answer to decide this case.




   1
     The parties reserve their rights to propose further amendments to these proposed
   jury instructions consistent with legal issues that may arise after the filing of these
   proposed instructions.

                                                1
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 6 of 149 PageID #: 33904



   Authority:

   Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

   Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 1-2; Amgen v.

   Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

   Sept. 22, 2017) at 1; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

   1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 1;

   AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final Jury

   Instructions (D. Del. May 8, 2017) at 1; EMC Corp. v. Pure Storage, Inc., C.A.

   No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 1.




                                           2
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 7 of 149 PageID #: 33905



        1.2 JURORS’ DUTIES

            You have two main duties as jurors. The first one is to decide what the

   facts are from the evidence that you saw and heard here in court. Deciding what

   the facts are is your job, not mine, and nothing that I have said or done during this

   trial was meant to influence your decision about the facts in any way. Your

   second duty is to take the law that I give you, apply it to the facts, and decide,

   under the appropriate burden of proof, which party should prevail on each of the

   issues presented.

            It is my job to instruct you about the law, and you are bound by the oath

   that you took at the beginning of the trial to follow the instructions that I give

   you, even if you personally disagree with them. This includes the instructions

   that I gave you before and during the trial, and these instructions. All of the

   instructions are important, and you should consider them together as a whole.

            Perform these duties fairly. Do not let any bias, sympathy or prejudice that

   you may feel

   toward one side or the other influence your decision in any way.



   Authority:

   Orexo AB v. Actavis Elizabeth, LLC, No. 1:17-cv-00205-CFC, D.I. 240, Proposed

   Joint Final Jury Instructions (D. Del. March 28, 2019) at 1-2; Amgen v. Hospira,
                                               3
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 8 of 149 PageID #: 33906



   C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del. Sept. 22,

   2017) at 2; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No. 1:14-cv-

   01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 2; AVM

   Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final Jury

   Instructions (D. Del. May 8, 2017) at 2; EMC Corp. v. Pure Storage, Inc., C.A.

   No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 2.




                                           4
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 9 of 149 PageID #: 33907



        1.3 EVIDENCE DEFINED

            You must make your decision based only on the evidence that you saw and

   heard here in court. Do not let rumors, suspicions, or anything else that you may

   have seen or heard outside of court influence your decision in any way. You

   should consider all of the evidence, no matter what form it takes, and no matter

   which party introduced it.

            The evidence in this case includes only what the witnesses said while they

   were testifying under oath, deposition testimony that was presented to you, the

   exhibits that I allowed into evidence, the stipulations that the lawyers agreed to,

   and any other evidence that I have judicially noticed.

            Nothing else is evidence. The lawyers’ statements and arguments are not

   evidence. The arguments of the lawyers are offered solely as an aid to help you in

   your determination of the facts. Their questions and objections are not evidence.

   My legal rulings are not evidence. My comments and questions are not evidence.

            During the trial I may have not let you hear the answers to some of the

   questions that the lawyers asked. I also may have ruled that you could not see

   some of the exhibits that the lawyers wanted you to see. And sometimes I may

   have ordered you to disregard things that you saw or heard, or I struck things from

   the record. You must completely ignore all of these things. Do not even think

   about them. Do not speculate about what a witness might have said or what an

                                               5
   ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 10 of 149 PageID #:
                                   33908


 exhibit might have shown. These things are not evidence, and you are bound by

 your oath not to let them influence your decision in any way. Sometimes

 testimony and exhibits are received only for a limited purpose. When I give

 instructions regarding that limited purpose, you must follow it.

          Make your decision based only on the evidence, as I have defined it here,

 and nothing else.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 3; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 3; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 4;

 AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final Jury

 Instructions (D. Del. May 8, 2017) at 4; EMC Corp. v. Pure Storage, Inc., C.A.

 No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 4.




                                            6
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 11 of 149 PageID #:
                                   33909


      1.4 CONSIDERATION OF EVIDENCE

          You should use your common sense in weighing the evidence. Consider the

 evidence in light of your everyday experience with people and events and give it

 whatever weight you believe it deserves. If your experience tells you that certain

 evidence reasonably leads to a conclusion, you are free to reach that conclusion.



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions

 (D. Del. Sept. 22, 2017) at 4; E.I. DuPont de Nemours & Co. v. Unifrax I LLC,

 C.A. No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15,

 2017) at 5; AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719,

 Final Jury Instructions (D. Del. May 8, 2017) at 7; EMC Corp. v. Pure Storage,

 Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15,

 2016) at 5.




                                          7
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 12 of 149 PageID #:
                                   33910


      1.5 DIRECT AND CIRCUMSTANTIAL EVIDENCE

          There are two kinds of evidence: direct evidence and circumstantial

 evidence.

          Direct evidence is direct proof of a fact, such as the testimony of an

 eyewitness. For example, if a witness testified that she saw it raining outside, and

 you believed her, that would be direct evidence that it was raining.

          Circumstantial evidence is indirect proof of a fact, that is, proof of facts

 from which you may infer or conclude that other facts exist. For example, if

 someone walked into the courtroom wearing a raincoat covered with drops of

 water and carrying a wet umbrella, that would be circumstantial evidence from

 which you could conclude that it was raining.

          The law makes no distinction between the weight that you should give to

 either direct or circumstantial evidence, nor does it say that one type of evidence

 is any better evidence than the other. You should consider all of the evidence,

 both direct and circumstantial, and give it whatever weight you believe it

 deserves.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 4; Amgen v.
                                              8
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 13 of 149 PageID #:
                                   33911


 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 5; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 6;

 EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury

 Instructions (D. Del. March 15, 2016) at 6.




                                          9
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 14 of 149 PageID #:
                                   33912


      1.6 CREDIBILITY OF WITNESSES

          You are the sole judges of each witness’s credibility. You should consider

 each witness’s means of knowledge; strength of memory; and opportunity to

 observe; how reasonable or unreasonable the testimony is; whether it is consistent

 or inconsistent; and whether it has been contradicted; the witness’s biases,

 prejudices, or interests; the witness’s manner or demeanor on the witness stand;

 and all circumstances that, according to the evidence, could affect the credibility of

 the testimony.

          If you find the testimony to be contradictory, you must try to reconcile it, if

 reasonably possible, so as to make one harmonious story of it all. But if you

 cannot do this, then it is your duty and privilege to believe the portions of

 testimony that, in your judgment, are most believable and disregard any testimony

 that, in your judgment, is not believable.

          In determining the weight to give to the testimony of a witness, you should

 ask yourself whether there was evidence tending to prove that the witness testified

 falsely about some important fact, or, whether there was evidence that at some

 other time the witness said or did something, or failed to say or do something, that

 was different from the testimony he or she gave at the trial. You have the right to

 distrust such witness’s testimony in other particulars and you may reject all or



                                              10
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 15 of 149 PageID #:
                                   33913


 some of the testimony of that witness or give it such credibility as you may think it

 deserves.

          You should remember that a simple mistake by a witness does not

 necessarily mean that the witness was not telling the truth. People may tend to

 forget some things or remember other things inaccurately. If a witness has made a

 misstatement, you must consider whether it was simply an innocent lapse of

 memory or an intentional falsehood, and that may depend on whether it concerns

 an important fact or an unimportant detail.

         This instruction applies to all witnesses, including expert witnesses and

 witnesses who

 provided testimony by deposition.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 8; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 6; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 7-

 8; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury

 Instructions (D. Del. March 15, 2016) at 7-8.
                                            11
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 16 of 149 PageID #:
                                   33914




                                      12
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 17 of 149 PageID #:
                                   33915




 1.7 DEPOSITION TESTIMONY

          A deposition is the sworn testimony of a witness taken before trial. The

 witness is placed under oath and swears to tell the truth, and lawyers for each party

 may ask questions. A court reporter is present and records the questions and

 answers. The deposition may also be recorded on videotape.

          During the trial, certain testimony was presented to you through depositions

 that were electronically played or read into the record. You should not attribute

 any significance to the fact that the deposition is played by video or read by other

 people. This testimony may have been edited or cut to exclude irrelevant

 testimony. You should not attribute any significance to the fact that the videos or

 the read excerpts may appear to have been edited. This testimony must be given

 the same consideration you would give it had the witness personally appeared in

 court. Like the testimony of a live witness, the statements made in a deposition

 are made under oath and are considered evidence that may be used to prove

 particular facts.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 11; Amgen v.
                                            13
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 18 of 149 PageID #:
                                   33916


 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 300, Proposed Jury Instructions (D.

 Del. Sept. 7, 2017) at 9.




                                       14
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 19 of 149 PageID #:
                                   33917


      1.8 EXPERT WITNESSES

          During the trial, you heard testimony from expert witnesses. When

 knowledge of technical subject matter may be helpful to the jury, a person who

 has special training or experience in that technical field—called an expert

 witness—is permitted to state his or her opinion on those technical matters. This

 skill or knowledge is not common to the average person but has been acquired by

 the expert through special study or experience.

          In weighing expert testimony, you may consider the expert’s qualifications,

 the reasons for the expert’s opinions, and the reliability of the information

 supporting the expert’s opinions, as well as the factors I have previously mentioned

 for weighing testimony of any other witness. Expert testimony should receive

 whatever weight and credit you think appropriate, given all the other evidence in

 the case. You are free to accept or reject the testimony of experts, just as with any

 other witness.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 9; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 7; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.
                                            15
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 20 of 149 PageID #:
                                   33918


 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at

 10; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury

 Instructions (D. Del. March 15, 2016) at 10.




                                         16
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 21 of 149 PageID #:
                                   33919




      1.9 NUMBER OF WITNESSES

          One more point about the witnesses. Sometimes jurors wonder if the

 number of witnesses who testified makes any difference.

          Do not make any decisions based only on the number of witnesses who

 testified. What is more important is how believable the witnesses were, and how

 much weight you think their testimony deserves. Concentrate on that, not the

 numbers.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 10; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 300, Proposed Jury Instructions (D.

 Del. Sept. 7, 2017) at 8; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 9;

 EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury

 Instructions (D. Del. March 15, 2016) at 9.




                                          17
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 22 of 149 PageID #:
                                   33920


      1.10 STIPULATION

          A stipulation is a fact that the parties have agreed on, and the parties’

 stipulated facts have been read to you during this trial. You must therefore treat

 these stipulated facts as having been proved for the purposes of this case.



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D. I. 300, Proposed Jury

 Instructions (D. Del. Sept. 7, 2017) at 11; Third Circuit Model Jury § 2.4 (Oct.

 2017) at 26.




                                              18
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 23 of 149 PageID #:
                                   33921


      1.11 EXHIBITS AND DEMONSTRATIVE EXHIBITS

          During the course of the trial, you have seen many exhibits. Many of these

 exhibits were admitted as evidence. Some of these admitted exhibits or portions of

 them have been displayed for you on a screen and you will have these admitted

 exhibits, whether displayed on a screen or not, in the jury room for your

 deliberations.

          There are other exhibits (including charts and animations presented by

 attorneys and witnesses) that were offered to help illustrate the testimony of the

 various witnesses. These illustrations, called “demonstrative exhibits,” have not

 been admitted as evidence, are not evidence, and should not be considered as

 evidence. Rather, it is the underlying testimony of the witness that you heard when

 you saw the demonstrative exhibits that is the evidence in this case.

          You also may have noticed the exhibits have been numbered. The numbers

 assigned to the exhibits are for convenience and in order to ensure an orderly

 procedure. You should draw no inference from the fact that a particular exhibit

 was assigned a particular number, or that there may be gaps in the numbers

 sequence.



 Authority:



                                            19
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 24 of 149 PageID #:
                                   33922


 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 12; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 8; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at

 11; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury

 Instructions (D. Del. March 15, 2016) at 11.

      1.12 CONFIDENTIAL LABELS & REDACTIONS

          The parties have entered into an agreement that would protect each

 respective party’s confidential and sensitive business information from disclosure

 to the public or third parties. Under that agreement, the parties have added

 confidentiality labels to their documents, and have redacted, which means that they

 have obscured or removed information, from documents to protect the confidential

 nature of the information.

          You may have seen documents with confidentiality labels or redactions

 during trial. The use of confidentiality labels and redactions has no bearing on the

 evidence, and should not be construed in any way against any party.



 Authority:



                                           20
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 25 of 149 PageID #:
                                   33923


 F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No. 1:16-cv-00041-CFC,

 D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 10-11.




                                         21
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 26 of 149 PageID #:
                                   33924


      1.13 USE OF NOTES

          You may use notes taken during trial to assist your memory. However, you

 should use caution in consulting your notes. There is always a tendency to attach

 undue importance to matters that you have written down. Some testimony that is

 considered unimportant at the time presented, and thus not written down, takes on

 greater importance later on in the trial in light of all of the evidence presented.

          Therefore, you are instructed that your notes are only a tool to aid your own

 individual memory, and you should not compare notes with other jurors in

 determining the content of any testimony or in evaluating the importance of any

 evidence. Your notes are not evidence and are by no means a complete outline of

 the proceedings or a list of the highlights of the trial. Above all, your memory

 should be the greatest asset when it comes time to deliberate and render a decision

 in this case.



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions

 (D. Del. Sept. 22, 2017) at 9; E.I. DuPont de Nemours & Co. v. Unifrax I LLC,

 C.A. No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15,

 2017) at 12; AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719,

 Final Jury Instructions (D. Del. May 8, 2017) at 5; EMC Corp. v. Pure Storage,
                                            22
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 27 of 149 PageID #:
                                   33925


 Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15,

 2016) at 12.




                                        23
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 28 of 149 PageID #:
                                   33926


 2. THE PARTIES AND THEIR CONTENTIONS
         I will now review for you the parties to this action, and the positions that you

 will have to consider in reaching your verdict. I will then provide you with

 detailed instructions on what each side must prove to win on each of its

 contentions.

         To refresh your recollection, the parties are Genentech, Inc., the Plaintiff,

 and Amgen Inc., the Defendant. Genentech is asserting four U.S. patents in this

 case: (1) U.S. Patent No. 6,627,196 (“the ’196 Patent”); (2) U.S. Patent No.

 7,371,379 (“the ’379 Patent”); (3) U.S. Patent No. 10,160,811 (“the ’811 Patent”)

 and (4) U.S. Patent No. 8,574,869 (“the ’869 Patent”). I will refer to the ’196,

 ’379, and ’811 patents collectively as the “Dosing Patents.” I will refer to the ’869

 Patent as the Kao Manufacturing Patent. I will refer to all four patents collectively

 as the Patents-in-Suit.

         Amgen filed a Biologics License Application (“BLA”) for a biosimilar of

 Herceptin, a drug used to treat cancer. Herceptin was first marketed by Genentech

 in 1998, and its active ingredient is trastuzumab. Amgen began selling its FDA-

 approved trastuzumab biosimilar product, called Kanjinti, in the U.S by July 18,

 2019. ABP 980 is the active ingredient found in Kanjinti.

       I will now overview the positions each side has taken. Genentech alleges that

 Amgen infringed, is currently infringing, and will continue to infringe:

                                             24
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 29 of 149 PageID #:
                                   33927


     1. claims 11 and 22 of the ’196 Dosing Patent;

     2. claims 11 and 21 of the ’379 Dosing Patent;

     3. claims 6 and 7 of the ’811 Dosing Patent; and

     4. claims 5 and 8 of the Kao Manufacturing Patent.

 I will refer to these claims collectively as the Asserted Patent Claims.

 Additionally, Genentech contends Amgen’s infringement of the Asserted Claims

 is willful. Genentech seeks damages adequate to compensate for Amgen’s

 infringement.

          [GENENTECH’S PROPOSAL: Amgen denies that it infringes any of the

 Asserted Patent Claims. Amgen further asserts that each of the Asserted Patent

 Claims is invalid. Amgen also denies that it has willfully infringed the Asserted

 Claims.] [AMGEN’S PROPOSAL: Amgen denies Genentech’s infringement

 allegations as to all Asserted Patent Claims. Amgen further asserts that each of

 the Asserted Patent Claims is invalid because the inventions claimed were not

 new and were obvious at the time Genentech claims to have invented them.

 Amgen also contends that the Asserted Claims of the Dosing Patents are invalid

 for incorrect inventorship and/or derivation. Amgen also contends that the

 Asserted Claims of the ’196 Dosing Patent, the ’379 Dosing Patent, and the Kao

 Manufacturing Patent are invalid because the patents do not sufficiently describe

 and enable the claimed inventions and the Asserted Patent Claims themselves are

                                           25
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 30 of 149 PageID #:
                                   33928


 indefinite. Amgen further contends the ’869 patent is unenforceable for

 inequitable conduct.]

          You will be asked to determine the issues of infringement, invalidity,

 willful infringement, [AMGEN’S PROPOSAL: inequitable conduct,] and

 damages according to instructions I will give you in a moment.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 12-13; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 10; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 1;

 AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final Jury

 Instructions (D. Del. May 8, 2017) at 1; EMC Corp. v. Pure Storage, Inc., C.A.

 No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 1;

 Gilead Sciences, Inc. v. Abbvie Inc., C.A. No. 13-2034-GMS, D.I., 310-8, Parties

 Proposed Final Instructions (D. Del. Aug. 8, 2016) at 32-33.




                                            26
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 31 of 149 PageID #:
                                   33929


 3. BURDENS OF PROOF
          In any legal action, facts must be proven by a required standard of evidence,

 known as the “burden of proof.” For each issue in this case, either Genentech or

 Amgen bears the burden of proof, which means that it bears the burden of

 persuading you to find in its favor. In a patent case such as this, there are two

 different burdens of proof. The first is called “preponderance of the evidence.”

 The second is called “clear and convincing evidence.”

          For any issue on which a party bears the burden of proof by a

 preponderance of the evidence, that party has carried its burden if you find that

 what the party claims is more likely true than not, when considered in light of all of

 the evidence. Put differently, if you were to put each party’s evidence on the

 opposite sides of a scale, the evidence supporting the party with the burden of

 proof would have to make the scales tip [GENENTECH’S PROPOSAL:

 somewhat on the side] [AMGEN’S PROPOSAL: in favor] of that party.

          Here, Genentech has the burden of proving by a preponderance of the

 evidence that Amgen’s actions have infringed, are currently infringing, and/or will

 infringe, directly or indirectly, the Asserted Claims of the ’196 Dosing Patent, the

 ’379 Dosing Patent, the ’811 Dosing Patent, or the Kao Manufacturing Patent. If

 you find that Amgen infringed a valid patent, then Genentech also has the burden

 of proving the amount of damages by a preponderance of the evidence. Genentech

                                            27
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 32 of 149 PageID #:
                                   33930


 also has the burden of proving by a preponderance of the evidence that Amgen’s

 infringement was willful.

          For any issue on which a party bears the burden of proof by clear and

 convincing evidence, that party has carried its burden if you find that the party

 with the burden has caused you to have an abiding conviction that the truth of that

 party’s factual contention is highly probable, when considered in light of all of the

 evidence. Proof by clear and convincing evidence is a higher burden than proof

 by a preponderance of the evidence.

          Here, Amgen has the burden of proving by clear and convincing evidence

 that the Asserted Patent Claims are invalid.



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions

 (D. Del. Sept. 22, 2017) at 12; E.I. DuPont de Nemours & Co. v. Unifrax I LLC,

 C.A. No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15,

 2017) at 3; AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719,

 Final Jury Instructions (D. Del. May 8, 2017) at 3; EMC Corp. v. Pure Storage,

 Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15,

 2016) at 3; Integra Lifesciences I, Ltd. v. Merck KGaA, No. 3:96-CV-01307-B-

 AJB, D.I. 876, Proposed Jury Instructions (S.D. Cal. Mar. 16, 2000).

                                           28
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 33 of 149 PageID #:
                                   33931


 4. PATENT CLAIMS
      4.1 THE ROLE OF CLAIMS IN THE PATENT

          Before you can decide the issues in this case, you will need to understand

 the role of patent “claims.” The patent claims are the numbered sentences at the

 end of each patent. The claims are important because the words of a claim define

 the scope of the patent right. The figures and text in the rest of the patent are

 intended to provide a description and/or examples of the claimed invention and

 provide a context for the claims, but the claims define the extent of the patent’s

 coverage. Each claim may cover more or less than another claim. Therefore, what

 a patent covers depends, in turn, on what each of its claims covers.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 15; Amgen v.

 Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 12; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No.

 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at

 14; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury

 Instructions (D. Del. March 15, 2016) at 16.



                                            29
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 34 of 149 PageID #:
                                   33932


      4.2 INDEPENDENT AND DEPENDENT CLAIMS

          Claims can be stated in two different ways in a patent. The first way a

 patent claim can be stated is in the form of an “independent” claim. An

 “independent” claim sets forth all of the requirements that must be met in order for

 a process, [GENENTECH’S PROPOSAL: a product made using a process,] or

 the use of a product according to a method to be covered by that claim, and thus

 infringe that claim. An independent claim is read alone to determine its scope.

 Claim 7 of the ’811 Dosing Patent is an independent claim.

          The second way a claim can be stated is in the form of a “dependent” claim.

 A dependent claim does not itself recite all of the requirements of the claim but

 instead incorporates the requirements of another claim or claims and adds its own

 additional requirements. In this way, the claim “depends” on another claim or

 claims. To determine what a dependent claim covers, it is necessary to look at

 both the dependent claim and any other claims from which it depends. For

 example, claim 6 of the ’811 Dosing Patent is a dependent of claim 1 and, as a

 result, claim 6 includes all of the requirements of claim 1 plus the additional

 requirements of claim 6. Claims 11 and 22 of the ’196 Dosing Patent are

 dependent claims. Claims 11 and 21 of the ’379 Dosing patents are dependent as

 well. Finally, claims 5 and 8 of the Kao Manufacturing Patent are also dependent

 claims.

                                            30
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 35 of 149 PageID #:
                                   33933


          A process, [GENENTECH’S PROPOSAL: a product made using a

 process] or the use of a product according to a method is covered by, and therefore

 infringes, a dependent claim only if it meets all of the requirements of both the

 dependent claim and the claim or claims from which the dependent claim depends.

 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions

 (D. Del. Sept. 22, 2017) at 14; E.I. DuPont de Nemours & Co. v. Unifrax I LLC,

 C.A. No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15,

 2017) at 15; AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719,

 Final Jury Instructions (D. Del. May 8, 2017) at 14; EMC Corp. v. Pure Storage,

 Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15,

 2016) at 17.




                                          31
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 36 of 149 PageID #:
                                   33934


      4.3 CLAIM CONSTRUCTION2

          The law says that it is the Court’s duty to define the terms of patent claims.

 I have already defined the meaning of some of the words of the patent claims that

 you are considering in this case. These definitions have been provided to you,

 and they are attached to these jury instructions.

          You must accept my definition of these words in the patent claims as

 correct. You must use the definitions I give you for each claim to make your

 decisions as to whether the claim is infringed or invalid. You must ignore any

 different definitions used by the witnesses or the attorneys. You should not take

 my definition of the language of the patent claims as an indication that I have a

 view regarding how you should decide the infringement or invalidity issues that

 you are being asked to decide. These issues are yours to decide. When I have not

 defined a term, you should give it its ordinary meaning.



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions

 (D. Del. Sept. 22, 2017) at 14; E.I. DuPont de Nemours & Co. v. Unifrax I LLC,


 2
   An instruction on claim construction is required only if the Court construes the
 term “following fermentation” in the Kao Manufacturing Patent and the Kao
 Manufacturing Patent remains in the case.

                                             32
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 37 of 149 PageID #:
                                   33935


 C.A. No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15,

 2017) at 17; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448,

 Final Jury Instructions (D. Del. March 15, 2016) at 18.




                                         33
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 38 of 149 PageID #:
                                   33936


 5. INFRINGEMENT
      5.1 INFRINGEMENT GENERALLY

          Patent law provides that any person or business entity that imports, makes,

 uses, sells, or offers to sell without the patent owner’s permission, any product or

 method covered by at least one claim of a United States patent before the patent

 expires, infringes the patent. Patent law also provides that importing, making,

 using, or selling within the United States a product made using a patented process

 before the patent expires is also patent infringement.

          I will now instruct you how to decide whether Amgen has infringed or is

 currently infringing any of the Asserted Patent Claims. Infringement is assessed

 on a claim-by-claim basis. Therefore, there may be infringement as to one claim

 but no infringement as to another.

          Genentech must prove that all the requirements of infringement are met by a

 preponderance of the evidence.

          A claim may be infringed by: (1) direct infringement; and/or (2) indirect

 infringement. Genentech contends Amgen has and is directly infringing the Kao

 Manufacturing Patent. Genentech also alleges Amgen has and is inducing

 infringement of the ’196, ’379 and ’811 Dosing Patents by encouraging others,

 including doctors, to directly infringe the methods recited in these patents.

 [GENENTECH’S PROPOSAL: Genentech also alleges that Amgen’s filing of its

                                            34
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 39 of 149 PageID #:
                                   33937


 BLA is an act of infringement of all the Asserted Patent Claims.] I will now

 explain each of these types of infringement in more detail.



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 18; E.I. DuPont

 de Nemours & Co. v. Unifrax I LLC, C.A. No. 1:14-cv-01250-RGA, D.I. 325,

 Final Jury Instructions (D. Del. May 15, 2017) at 18; EMC Corp. v. Pure Storage,

 Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15,

 2016) at 19; Federal Circuit Bar Association Model Patent Jury Instructions § 3.1

 (2016) at 18; Sandoz Inc. v. Amgen Inc., 137 S. Ct. 1664, 1670, 198 L. Ed. 2d 114

 (2017).




                                          35
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 40 of 149 PageID #:
                                   33938




      5.2 DIRECT INFRINGEMENT

          Direct infringement requires unauthorized practice of a patented method, or

 the unauthorized making, use, sale, offer for sale, or importation of a product

 made using a patented process during the time when the patent was in force.

 [GENENTECH’S PROPOSAL: Someone can directly infringe a patent without

 knowledge of the patent or without the knowledge that their actions are infringing

 the patent. They also may directly infringe a patent even though they believe in

 good faith that what they are doing does not infringe a patent or if they believe in

 good faith that the patent is invalid.]

          When considering direct infringement, you must compare the accused

 method or process with each claim that Genentech asserts is infringed, using my

 instructions as to the meaning of the patent claims. A patent claim is directly

 infringed only if Amgen practices each and every requirement in that patent claim.

          Genentech contends that Amgen has infringed and is infringing the Kao

 Manufacturing Patent by marketing, selling, importing and/or manufacturing

 Kanjinti in the United States. To prove infringement, Genentech must prove by a

 preponderance of the evidence, that is, that it is more likely than not, that Amgen’s

 actions meet the requirements of claim 5 or 8 of the Kao Manufacturing Patent.

          If the accused method of manufacture of Kanjinti performs each step of a

 claim of the Kao Manufacturing Patent, then Amgen infringes the claim. If the
                                           36
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 41 of 149 PageID #:
                                   33939


 accused method of manufacture of Kanjinti does not perform one or more steps of

 a claim of the Kao Manufacturing Patent, then Amgen does not infringe that

 claim.[AMGEN’S PROPOSAL: Amgen’s knowledge of the Kao Manufacturing

 Patent and Amgen’s intent are irrelevant to your determination of infringement of

 the Kao Manufacturing Patent.]

          [AMGEN’S PROPOSAL: Genentech does not accuse Amgen of direct

 infringement of the Dosing Patents, but Genentech does accuse Amgen of induced

 infringement of the Dosing Patents. In order to prove that Amgen induced

 infringement of the Dosing Patents, Genentech must prove an act of direct

 infringement of the Dosing Patents by a third party. To prove direct infringement

 of the Dosing Patents by a third party, Genentech must prove by a preponderance

 of the evidence that a direct infringer has used Kanjinti in performing every step of

 an Asserted Claim of the Dosing Patents.]




                                          37
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 42 of 149 PageID #:
                                   33940


 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 300, Proposed Jury

 Instructions (D. Del. Sept. 7, 2017) at 31-32; Federal Circuit Bar Association

 Model Patent Jury Instructions § 3.1a (2016) at 18; Global-Tech Appliances, Inc.v.

 SEB S.A., 563 U.S. 754, 761 n.2 (2011); AIPLA Model Patent Jury Instructions §§

 3.1-3.2 (2018) at 10-11; Mirror Worlds, LLC v. Apple Inc. 692 F.3d 1351, 1358

 (Fed. Cir. 2012).




                                          38
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 43 of 149 PageID #:
                                   33941




      5.3 INDUCED INFRINGEMENT

         [GENENTECH’S PROPOSAL: Genentech alleges that Amgen infringes

 claim 11 or 22 of the ’196 Dosing Patent, claim 11 or 21 of the ’379 Dosing Patent,

 or claims 6 or 7 of the ’811 Dosing Patent by inducing infringement. To find that

 Amgen induced infringement, it is not necessary to show that Amgen directly

 infringed the claims itself.

         To prove inducement, Genentech must establish by a preponderance of the

 evidence, more likely than not, that:

         1.        A third party, such as a doctor or others working at the direction or

 under the control of a doctor, directly infringes that claim by performing each step

 of the claim;

         2.        Amgen took action intending to cause the infringing acts by the third

 party; and

         3.        Amgen was aware of the Dosing Patent and knew that the acts, if

 taken by the third party, would constitute infringement of the Dosing Patent claim.

         In order to show a third party has directly infringed, Genentech must only

 prove that the third party performed all steps of the claimed method; it need not

 prove that all steps were performed with Kanjinti.



                                               39
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 44 of 149 PageID #:
                                   33942


          To find induced infringement, you must find that Amgen made statements or

 took actions directed to promoting or encouraging infringement, such as

 advertising an infringing use or instructing how to engage in an infringing use. A

 product label may demonstrate intent to cause infringing acts if it encourages,

 recommends, or promotes an infringing use. ]

          [AMGEN’S PROPOSAL: Genentech alleges that Amgen infringes claim

 11 or 22 of the ’196 Dosing Patent, claim 11 or 21 of the ’379 Dosing Patent, or

 claims 6 or 7 of the ’811 Dosing Patent by inducing infringement. To find that

 Amgen induced infringement, it is necessary to show that someone directly

 infringes the claim itself.

          To prove inducement, Genentech must establish by a preponderance of the

 evidence that:

          1.       A third party, such as a doctor or others working at the direction or

 under the control of a doctor, directly infringes that claim by performing each and

 every step of the claim using Kanjinti;

          2.       Amgen took action intending to cause the infringing acts by the third

 party;

          3.       Amgen was aware of the Dosing Patent and knew that the acts, if

 taken by the third party, would constitute infringement of the Dosing Patent claim;

 and

                                               40
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 45 of 149 PageID #:
                                   33943


         4.        Amgen’s alleged inducement, as opposed to other factors, actually

 caused the third party to perform each and every step of an Asserted Claim of a

 Dosing Patent.

         If you find that Amgen was aware of the Dosing Patents, but believed that

 the acts it encouraged did not infringe those patents, Amgen cannot be liable for

 inducement.

         In order to establish active inducement of infringement, it is not sufficient

 that a third party itself directly infringes the claim. It is also not sufficient that

 Amgen knew of acts of direct infringement. Rather, in order to find induced

 infringement, you must find that Amgen specifically intended and caused the third

 party to carry out each and every requirement of an Asserted Claim of the Dosing

 Patents using Kanjinti.

          To show induced infringement, it is not sufficient to show that the drug label

 permits an infringing use; permission is different from encouragement. ]



 Authority:

 Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

 Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 21; Federal

 Circuit Bar Association Model Jury Instructions § 3.2; Amgen v. Hospira, C.A. No.

 1:15-cv-839-RGA, D.I. 300, Proposed Jury Instructions (D. Del. Sept. 7, 2017) at

                                              41
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 46 of 149 PageID #:
                                   33944


 34-35; American Intellectual Property Law Association Model Patent Jury

 Instructions § 3.10 (2018) at 18-19; 35 U.S.C. § 271(b); Global-Tech Appliances,

 Inc. v. SEB, S.A., 131 S. Ct. 2060 (2011); Akamai Techs., Inc. v. Limelight

 Networks, Inc., 797 F.3d 1020, 1021 (Fed. Cir. 2015) (en banc); Takeda Pharms.,

 USA v. West-Ward Pharm. Group, 785 F.3d 625, 630-631 (Fed. Cir. 2015); Info-

 Hold, Inc. v. Muzak LLC, 783 F.3d 1365, 1372-1373 (Fed. Cir. 2015); DSU

 Medical Corp. v. JMS Co., 471 F.3d 1293, 1304-05 (Fed. Cir. 2006) (en banc)

 (quoting Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 913, 936

 (2005)); Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354,

 1365 (Fed. Cir. 2004); Ferguson Beauregard/Logic Controls, Div. of Dover Res.,

 Inc. v. Mega Sys., LLC, 350 F.3d 1327, 1342 (Fed. Cir. 2003); Manville Sales

 Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553 (Fed. Cir. 1990); Hewlett-

 Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468-69 (Fed. Cir. 1990);

 Mirror Worlds, LLC v. Apple Inc. 692 F.3d 1351, 1358 (Fed. Cir. 2012);

 AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1059-60 (Fed. Cir. 2010); Ricoh

 Co. v. Quanta Computer Inc., 550 F.3d 1325, 1341 (Fed. Cir. 2008); Metro-

 Goldwyn-Mayer Studios, 545 U.S. at 936; Takeda Pharm. U.S.A., Inc. v. W.-Ward

 Pharm. Corp., 785 F.3d 625, 631 (Fed. Cir. 2015); HZNP Medicines LLC v.

 Actavis Laboratories UT, Inc., --- F.3d ----, 2019 WL 5076226, at *16-17 (Fed.

 Cir. 2019); Shire LLC v. Amneal Pharms., LLC, C.A. No. 11-3781 (SRC), 2014

                                          42
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 47 of 149 PageID #:
                                   33945


 WL 2861430, at *5-6 (D.N.J. Jun. 23, 2014) (reversed on different grounds);

 Shire, LLC v. Amneal Pharms., LLC., 802 F.3d 1301 (Fed. Cir. 2015)); In re

 Depomed Patent Litig., C.A. No. 13-4507 (CCC-MF), 2016 WL 7163647, at *63,

 *69 (D.N.J. Sept. 30, 2016); Dynacore Holdings v. U.S. Philips Corp., 363 F.3d

 1263, 1274 (Fed. Cir. 2004; Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920

 (2015); DSU Med. Corp., 471 F. 3d at 1307; Limelight Networks, Inc. v. Akamai

 Techs., Inc., 134 S. Ct. 2111 (2014).




                                         43
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 48 of 149 PageID #:
                                   33946




      5.4 [GENENTECH’S PROPOSAL: INFRINGEMENT BY FILING A

      BIOLOGICS LICENSE APPLICATION3

          It is an act of infringement to submit a Biologics License Application

 (“BLA”) seeking FDA approval to commercially manufacture, use, or sell a

 biosimilar product that is claimed in a patent or the use of which is claimed in a

 patent before the expiration of such a patent. The determination of whether the

 product or proposed use of the product directly infringes a claim or whether it

 demonstrates that the filer of the application would indirectly infringe the claim

 upon manufacture, use, or sale of the product is made based on the content of the

 BLA, including the instructions for use of the product (also called the “label” or

 “prescribing information”) and the manufacturing process for the product that the

 applicant seeks approval to use. To show infringement by the submission of the

 BLA, Genentech must prove by a preponderance of the evidence that the

 prescribing information for which Amgen sought approval included instructions

 in its proposed label that will cause at least some users to infringe the asserted




 3
  Amgen objects to including any instruction regarding infringement by filing a
 Biologics License Application, for the reasons Amgen will explain in its
 supplemental briefing on jury instructions.

                                            44
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 49 of 149 PageID #:
                                   33947


 method claims of a Dosing Patent or the manufacturing process for which Amgen

 sought approval infringes a claim of the Kao Manufacturing Patent.]



 Authority:

 35 U.S.C. § 271(e)(2)(C)(i); Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1568

 (Fed. Cir. 1997); Eli Lilly & Co. v. Teva Parenteral Medicines, Inc., 845 F.3d

 1357, 1369 (Fed. Cir. 2017); Amgen Inc. v. Sandoz Inc., 923 F.3d 1023, 1030

 (Fed. Cir.), reh’g granted, opinion modified, 776 F. App’x 707 (Fed. Cir. 2019).




                                         45
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 50 of 149 PageID #:
                                   33948




      5.5 [AMGEN’S PROPOSAL: DETERMINING WHETHER THIRD

      PARTIES HAD AN IMPLIED LICENSE TO PRACTICE THE DOSING

      PATENTS

          One who owns a patent as patentee or assignee, having the right to exclude

 others from making, using, or selling what is claimed, may agree to let another do

 one or more of those acts. This is called a license, and the person allowed to do the

 set of acts is a licensee.

          One type of license is an implied license. An implied license exists where

 (1) the patentee, through statements or conduct, gave an affirmative grant of

 consent or permission to make, use, or sell to the alleged infringers; (2) the alleged

 infringer relied on that statement or conduct; and (3) the alleged infringer would,

 therefore, be materially prejudiced if the patentee were allowed to proceed with a

 claim of infringement against the alleged infringer. The sale of a product without

 restriction grants an implied license to any patents owned by the seller of the

 product to which the parties might reasonably contemplate the product will be put.

          If any third party, such as an oncologist, had an implied license from

 Genentech to practice any step of the Asserted Claims of the Dosing Patents,




                                            46
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 51 of 149 PageID #:
                                   33949


 Amgen cannot be liable for induced infringement based on that third party’s use of

 the Dosing Patents under the implied license from Genentech.]

          [GENENTECH’S PROPOSAL:4

          One who owns a patent as patentee or assignee, having the right to exclude

 others from making, using, or selling what is claimed, may agree to let another do

 one or more of those acts. This is called a license, and the person allowed to do the

 set of acts is a licensee.

          The burden of proving that an implied license exists is on Amgen, as the

 party asserting an implied license as a defense to infringement.

          An implied license is a form of implied-in-fact contract. In order to prove

 the defense of implied license, Amgen must establish by a preponderance of the

 evidence that (1) there was an existing relationship between Genentech and each

 direct infringer (such as a doctor, or person acting at the direction or under the

 control of a doctor) (2) within that relationship, Genentech transferred a right to

 use Kanjinti according to the method covered by the Dosing Patents; (3)




 4
   Genentech objects to inclusion of any instruction regarding implied license, for
 the reasons Genentech will explain in its supplemental briefing on jury
 instructions. Genentech offers this proposal only to the extent an instruction on
 implied license is included.

                                            47
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 52 of 149 PageID #:
                                   33950


 Genentech transferred the right in exchange for some value from the direct

 infringer.

          Even where all the elements of implied license are met, they merely create a

 presumption of implied license which can be overcome by a clear indication of

 intent to the contrary.

          You can only find an implied license if you find that Amgen has proven that

 a right to use Kanjinti according to the method covered by the Dosing Patents was

 granted to each direct infringer.]



 Authority:

 Augustine Med., Inc. v. Progressive Dynamics, Inc., 194 F.3d 1367, 1370 (Fed.

 Cir. 1999); Wang Labs, Inc. v. Mitsubishi Electronic Am., 103 F.3d 1571, 1576,

 1579 (Fed. Cir. 1997); Winbond Electronics Corp. v. Int’l Trade Com’n, 262 F.3d

 1363, 1374 (Fed. Cir. 2001), opinion corrected 275 F.3d 1344 (Fed. Cir. 2001);

 Hewlett-Packard Co. v. Repeat-O-Type Stencil Mfg. Corp., 123 F.3d 1445, 1451

 (Fed. Cir. 1997); Anton/Bauer, Inc. v. PAG, Ltd. 329 F.3d 1343, 1350 (Fed. Cir.

 2003); Gen. Protecht Group, Inc. v. Leviton Mfg. Co., Inc., 651 F.3d 1355, 1361

 (Fed. Cir. 2011); Sherwin-Williams Co. v. PPG Indus., Inc., No. 2:17-CV-01023-

 JFC, 2019 WL 7494994, at *10 (W.D. Pa. Nov. 11, 2019).



                                            48
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 53 of 149 PageID #:
                                   33951




 6. INVALIDITY5 6

      6.1 INVALIDITY GENERALLY

          In this case, Amgen contends that the Asserted Patent Claims are invalid

 under a variety of legal concepts. I will explain these legal concepts in a moment.

 You must consider each of these patent claims separately and individually in

 making your determination. [AMGEN PROPOSAL: Amgen bears the burden of

 proving the invalidity of each Asserted Patent Claim by clear and convincing

 evidence.]



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 300, Proposed Jury

 Instructions (D. Del. Sept. 7, 2017) at 41; American Intellectual Property Law


 5
   Genentech objects to including any instruction regarding derivation, incorrect
 inventorship, or inequitable conduct, for the reasons Genentech will explain in its
 supplemental briefing on jury instructions. Genentech reserves its right to consider
 additional jury instructions related to derivation, incorrect inventorship, and
 inequitable conduct pending the Court’s decision on its motion to strike (D.I. 445).
 6
  The parties reserve the right to propose revised jury instructions pending the
 outcome of the Court’s decisions on indefiniteness and claim construction.
 Amgen’s pending indefiniteness motion was last presented at the October 16, 2019
 hearing and in supplemental briefing (D.I. 271, 448).


                                            49
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 54 of 149 PageID #:
                                   33952


 Association Model Patent Jury Instructions § 4 (2018) at 21; EMC Corp., et al., v.

 Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D.

 Del. Mar. 15, 2016); Erfindergemeinschaft UroPep GbR v. Eli Lilly and Company,

 No. 2:15-CV-1202, 2017 WL 959592 at *6 (E.D. Tex. Mar. 13, 2017) (Bryson, J.,

 by designation); Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1358 (Fed. Cir.

 2004).




                                         50
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 55 of 149 PageID #:
                                   33953


      6.2 [GENENTECH’S PROPOSAL: PRESUMPTION OF VALIDITY7

         Patents are issued by the Patent and Trademark office, often called the PTO.

 Issued patents are presumed to be valid. When a party challenges a patent’s

 validity, the party bears the burden of demonstrating the PTO was wrong.

          Because the law presumes issued patents are valid, Amgen bears the burden

 of proving the invalidity of each Asserted Claim by clear and convincing

 evidence.]



 Authority:

 CNH Am. LLC v. Kinze Mfg., C.A. No. 08-945-GMS, Final Jury Instructions, D.I.

 301 (D. Del. Feb. 10, 2011) at 29.




 7
   Amgen objects to including any instruction regarding a presumption of validity,
 for the reasons Amgen will explain in its supplemental briefing on jury
 instructions.

                                           51
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 56 of 149 PageID #:
                                   33954




      6.3 PERSON OF ORDINARY SKILL IN THE ART

          Whether a claim in a patent is invalid is determined from the perspective of

 [GENENTECH’S PROPOSAL: the hypothetical] [AMGEN’S PROPOSAL: a]

 person of ordinary skill in the art as of the priority date. The person of ordinary

 skill is a hypothetical person who is presumed to be aware of all the pertinent prior

 art. The person of ordinary skill is also a person of ordinary creativity who can use

 common sense to [GENENTECH’S PROPOSAL: fit the teachings of prior art

 together] [AMGEN’S PROPOSAL: solve problems in this field]. In this case,

 Genentech asserts that the priority dates of the patents are: 8

              1. August 27, 1999 for the ’196, ’379, and ’811 Dosing Patents.

              2. July 9, 2007 for the Kao Manufacturing Patent.

          In deciding what the level of ordinary skill is, you should consider all of the

 evidence introduced at trial, including but not limited to: (1) the levels of education

 and experience of the inventor and other persons actively working in the field; (2)

 the types of problems encountered in the field; (3) prior art solutions to those




 8
   Amgen has asserted a derivation theory that is the subject of Genentech’s pending
 motion to strike. (D.I. 445). Genentech reserves the right assert an earlier priority
 date if Amgen’s derivation theory is allowed. Amgen reserves the right to object
 to any assertion of an earlier priority date.

                                             52
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 57 of 149 PageID #:
                                   33955


 problems; (4) rapidity with which innovations are made; and (5) the sophistication

 of the technology.



 Authority:

 35 U.S.C. § 103; F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No.

 1:16-cv-00041-CFC, D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28,

 2019) at 22; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-22 (2007); Graham

 v. John Deere Co., 383 U.S. 1, 17-18 (1966); Ruiz v. A.B. Chance Co., 234 F.3d

 654, 666-67 (Fed. Cir. 2000); Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d

 448, 454 (Fed. Cir. 1985); Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693,

 696-97 (Fed. Cir. 1983); Innovention Toys, LLC v. MGA Entm’t, 637 F.3d 1314,

 1323 (Fed. Cir. 2011); EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA,

 D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 27.




                                          53
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 58 of 149 PageID #:
                                   33956


      6.4 THE WRITTEN DESCRIPTION REQUIREMENT

          Patent law requires a patent’s specification to contain a written description

 of the claimed invention. This is referred to as the written description requirement.

 You must determine whether the specification satisfies this requirement from the

 viewpoint of the person of ordinary skill in art as of the patent’s priority date. The

 written description requirement is satisfied if the person of ordinary skill in the art

 would have recognized that it describes the full scope of the claimed invention as it

 is finally claimed in the issued patent. [GENENTECH’S PROPOSAL: A

 specification does not need to spell out every detail of the invention to satisfy the

 written description requirement and the exact words found in the claim do not need

 to be used. Nor are specific examples required. Only enough must be included in

 the specification to convey to the person of ordinary skill in the art that the

 inventor possessed the full scope of the invention.] [AMGEN’S PROPOSAL: A

 specification does not need to contain the exact words found in the claim to meet

 the written description requirement. Nor are specific examples required. The

 specification must convey to a person of ordinary skill in the art that the inventor

 actually possessed the full scope of the invention by the filing date of the claimed

 application.]

          The issue of written description is decided on a claim-by-claim basis.

 Amgen contends the following claims are invalid for lack of a sufficient written

                                             54
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 59 of 149 PageID #:
                                   33957


 description: (1) claims 11 and 22 of the ’196 Dosing Patent; (2) claims 11 and 21

 of the ’379 Dosing Patent; and (3) claims 5 and 8 of the Kao Manufacturing Patent.

          [GENENTECH’S PROPOSAL: Amgen must prove by clear and

 convincing evidence that the specifications fail to meet the law’s requirements for

 written description of an invention.]



 Authority:

 Monsanto Co. v. Syngenta Seeds, Inc., C.A. No. 04-305-SLR, D.I. 364, Joint

 Proposed Final Jury Instructions (D. Del. May 8, 2006) at 63; Gilead Sciences, Inc.

 v. AbbVie Inc., C.A. No. 13-2034-GMS, D.I., 310-8, Parties Proposed Final

 Instructions (D. Del. Aug. 8, 2016) at 76; Federal Circuit Bar Association Model

 Patent Jury Instructions § 4.2a (2016) at 40; AIPLA Model Patent Jury Instructions

 § 9 (2015); see also 35 U.S.C. §§ 112, 120; Vas-Cath Inc. v. Mahurkar, 935 F.2d

 1555, 1563-64 (Fed. Cir. 1991); Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d

 1336, 1351 (Fed. Cir. 2010); Bristol-Myers Squibb Co. v. Merck & Co. Inc., C.A.

 No. 14-1131-GMS, D.I. 262, [Proposed] Final Jury Instructions (D. Del. Jan. 24,

 2017) at 55-56.




                                          55
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 60 of 149 PageID #:
                                   33958


      6.5 THE ENABLEMENT REQUIREMENT

          Patent law also requires a patent’s written description to be “enabled.” This

 means that the written description of a patent must be sufficiently detailed to allow

 those skilled in the art to make and use the full scope of the claimed invention.

          To meet this requirement, the patent disclosure must allow the person of

 ordinary skill in the art to practice the claimed invention without undue

 experimentation. Because descriptions in patents are addressed to persons of

 ordinary skill in the art, an applicant for a patent need not expressly include

 information that is commonly understood by persons of ordinary skill in the art.

 Moreover, the fact that some experimentation may be required for a skilled person

 to practice the claimed invention does not mean that the specification is not

 enabling. A specification is enabling so long as undue experimentation is not

 needed.

          Factors to consider in determining whether a disclosure would require undue

 experimentation include testimony (including but not limited to expert opinion)

 and other evidence indicating:

     1. The time and cost of any necessary experimentation;

     2. how routine and necessary experimentation would be to persons of ordinary

          skill in the art;



                                            56
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 61 of 149 PageID #:
                                   33959


     3. whether the patent discloses specific working examples of the claimed

          invention;

     4. whether the inventor attempted but failed to enable his invention in a

          commercial product embodying the claimed invention;

     5. the amount of guidance presented in the patent;

     6. the nature and predictability of the technical field of the claimed invention;

     7. the level of ordinary skill in the art; and

     8. the scope of the claimed invention.

          None of these factors alone is dispositive. Rather, you must make your

 decision whether or not the degree of experimentation required for the person of

 ordinary skill in the art to make and use the full scope of the claimed invention is

 undue based upon all of the evidence presented to you. You should weigh these

 factors and determine whether or not, in the context of the claimed invention and

 the state of the art as of the patent’s priority date, the person of ordinary skill in

 the art would need to experiment unduly to make and use the full scope of the

 claimed invention.

          The issue of enablement is decided on a claim-by-claim basis. Amgen

 contends the following claims are invalid for lack of enablement: (1) claims 11 and

 22 of the ’196 Dosing Patent; (2) claims 11 and 21 of the ’379 Dosing Patent; and

 (3) claims 5 and 8 of the Kao Manufacturing Patent.

                                             57
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 62 of 149 PageID #:
                                   33960


          [GENENTECH’S PROPOSAL: Amgen has the burden of proving lack of

 enablement of a claim by clear and convincing evidence.]



 Authority:

 CNH Am. LLC v. Kinze Mfg., C.A. No. 08-945-GMS, Final Jury Instructions, D.I.

 301 (D. Del. Feb. 10, 2011) at 47-48.




                                         58
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 63 of 149 PageID #:
                                   33961


      6.6 INDEFINITENESS9

          Patent law requires that patent claims be written in certain ways. Claims

 must be sufficiently clear that a person of ordinary skill art reading them is able to

 determine with reasonable certainty what the claims cover and do not cover.

          The amount of detail required for a claim to be definite depends on the

 particular invention, the prior art, and the description of the claimed invention

 contained in the patent. A patent claim, when read along with the rest of the patent,

 must reasonably inform a person of ordinary skill in the art what the patent claim

 covers. Simply because some claim language may not be precise does not

 automatically render a claim invalid. If the claim’s language is imprecise, then you

 must determine whether a person of ordinary skill in the art would understand what

 is covered when the claim is read in light of the disclosure of the patent.

          The issue of indefiniteness is decided on a claim-by-claim basis. Amgen

 contends that claims 11 and 22 of the ’196 Dosing Patent and claims 11 and 21 of

 the ’379 Dosing Patent are indefinite.

          [GENENTECH’S PROPOSAL: It is Amgen’s burden to prove by clear

 and convincing evidence that a person of ordinary skill in the art would not


 9
   An instruction regarding indefiniteness for the Kao Manufacturing Patent is
 required only if the Kao Manufacturing Patent remains in the case and the Court
 has not resolved the issue of indefiniteness by the time of trial.

                                            59
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 64 of 149 PageID #:
                                   33962


 understand with reasonable certainty what is, and what is not, covered by the

 claims.]



 Authority:

 CNH Am. LLC v. Kinze Mfg., C.A. No. 08-945-GMS, Final Jury Instructions, D.I.

 301 (D. Del. Feb. 10, 2011) at 46.




                                         60
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 65 of 149 PageID #:
                                   33963




      6.7 PRIOR ART AND PRIOR PUBLIC USE

          Under the patent laws, a patent is invalid if the invention claimed in the

 patent was not new or was obvious in light of what came before. That which

 came before is referred to as the “prior art.” Prior art can take the form of

 documents or things [AMGEN’S PROPOSAL: public knowledge, or public use.]

          Prior art includes any of the following received into evidence during trial:

           •       [AMGEN’S PROPOSAL: Any product or method that was publicly

                   known or used by others in the United States before the claimed

                   invention was invented;]

           •       Any product or method that was patented or described in a printed

                   publication in the United States or a foreign country before the claimed

                   invention was invented;

           •       Patents that issued more than one year before the filing date of the

                   patent, or before the priority date for the patent;

           •       Publications having a date more than one year before the filing date

                   of the patent, or before the priority date for the patent;

           •       [AMGEN’S PROPOSAL: Any product or method that was in public

                   use or on sale in the United States before the filing date of the patent,

                   or before the priority date for the patent;]

                                                   61
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 66 of 149 PageID #:
                                   33964


           •       [AMGEN’S PROPOSAL: Any method that was used by anyone

                   before the named inventors’ invention of the claimed method and

                   that was not abandoned, suppressed, or concealed.]

          In this case, you are to apply the following dates in determining the prior art

 date:10

               1. August 27, 1999 for the ’196, ’379, and ’811 Dosing Patents.

               2. July 9, 2007 for the Kao Manufacturing Patent.

          [AMGEN’S PROPOSAL: Genentech does not assert an invention date

 prior to these priority dates.]

          In this case, Amgen contends that the following documents are prior art to

 either the ’196, ’379, and ’811 Dosing Patents or the Kao Manufacturing Patent:

 [List to be provided based on evidence admitted during trial.]

          [GENENTECH’S PROPOSAL: Amgen’s burden of proof to show that

 the prior art renders a claim invalid never changes regardless of whether the U.S.

 Patent and Trademark Office considered the prior art. However, if the Patent

 Office considered a reference, it may be more difficult for Amgen to meet its



 10
   Amgen has asserted a derivation theory that is the subject of Genentech’s
 pending motion to strike. (D.I. 445). Genentech reserves the right assert an earlier
 priority date if Amgen’s derivation theory is allowed. Amgen reserves the right to
 object to any assertion of an earlier priority date.

                                                62
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 67 of 149 PageID #:
                                   33965


 burden of proof to prove invalidity based on that reference.] [AMGEN’S

 PROPOSAL: The standard for assessing whether the prior art renders a claim

 invalid never changes regardless of whether the U.S. Patent and Trademark

 Office considered the prior art.]



 Authority:

 35 U.S.C. § 102 (Pre-AIA); F’Real Foods, LLC v. Hamilton Beach Brands, Inc.,

 C.A. No. 1:16-cv-00041-CFC, D.I. 255, Proposed Final Jury Instructions (D. Del.

 Apr. 28, 2019) at 33-35; Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323,

 Final Jury Instructions (D. Del. September 22, 2017) at 22; AIPLA’s Model Patent

 Jury Instructions, No. 5.0.1; Final Jury Instruction No. 5.1, EMC Corp., et al., v.

 Pure Storage, Inc., No. 1:13-CV-01985-RGA (D. Del. Mar. 15, 2016); Microsoft

 Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 110-111 (2011); Sciele Pharma Inc. v. Lupin

 Ltd., 684 F.3d 1253, 1260 (Fed. Cir. 2012); SIBIA Neurosciences, Inc. v. Cadus

 Pharm. Corp., 225 F.3d 1349, 1355-56 (Fed. Cir. 2000); Grp. One, Ltd. v.

 Hallmark Cards, Inc., 407 F.3d 1297, 1306 (Fed. Cir. 2005); EMC Corp. v. Pure

 Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del.

 March 15, 2016) at 23; ABA Model Patent Jury Instructions, §§ 10.6.3 and 10.6.4;

 Woodland Trust v. Flowertree Nursery, Inc., 148 F.3d 1368, 1370 (Fed. Cir. 1998);

 Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1570 (Fed. Cir. 1997).

                                         63
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 68 of 149 PageID #:
                                   33966




      6.8 ANTICIPATION

          As I have explained, under the patent laws a patent is invalid if the invention

 claimed in the patent is not new in light of what came before. A person cannot

 obtain a valid patent on an invention if someone else has already made the same

 invention. In general, inventions are new when they have not been made, used, or

 disclosed before. The legal name for this type of challenge to the validity of a

 patent claim is “anticipation.” In this case, Amgen contends the following patent

 claims are anticipated: (1) claims 11 and 22 of the ʼ196 Dosing Patent; (2) claims

 11 and 21 of the ʼ379 Dosing Patent; (3) claims 6 and 7 of the ‘811 Dosing Patent;

 and (4) claims 5 and 8 of the Kao Manufacturing Patent.

          Invalidity by anticipation requires that a single prior art reference disclosed

 each and every requirement, or limitation, of a claimed invention arranged as in

 the patent claim. You may not combine two or more items of prior art from the

 list of references presented to you to find anticipation unless I specifically instruct

 you that one reference incorporates another and the combination is treated as a

 single disclosure under the law. [AMGEN’S PROPOSAL: In particular,

 Hellmann, Treatment with Anti-ErbB2 Antibodies, United States Patent No.

 8,309,087, issued November 13, 2012, filed May 9, 2011, claiming priority to

 application No. 09/209,023, filed December 10, 1998, incorporates by reference

                                              64
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 69 of 149 PageID #:
                                   33967


 Perry (Ed.), The Chemotherapy Source Book (1992), and the combination of the

 two is treated as a single disclosure under the law.] In determining whether every

 one of the elements of the claimed invention is found in a particular prior art

 reference, you should take into account what the person of ordinary skill in the art

 would have understood from his or her review of that reference.

          Amgen also alleges claims 5 and 8 of the Kao Manufacturing Patent are

 inherently anticipated. A party asserting inherent anticipation must prove by clear

 and convincing evidence that the allegedly inherent element was necessarily

 present in that reference. The fact that it was likely is not sufficient. It is not

 required, however, that the person of ordinary skill in the art actually recognized

 or appreciated the inherent disclosure at the time the prior art reference was first

 known or used. Thus, the prior use of the patented invention that was

 unrecognized and unappreciated can still be an invalidating anticipating reference,

 provided the allegedly inherent feature was necessarily and inevitably present in

 the reference.

          In determining whether a single prior art reference anticipates a patent

 claim, you should take into consideration not only what is expressly disclosed in

 that prior art reference but also what is inherently present or disclosed in that

 reference, or inherently results from its practice. A prior art reference inherently

 anticipates a patent claim if the element or feature missing from the reference

                                             65
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 70 of 149 PageID #:
                                   33968


 would necessarily result from what that reference teaches to the person of ordinary

 skill in the art.

          Anticipation, including inherent anticipation, must be determined on a

 claim-by-claim basis. Where Amgen argues that a claim was anticipated, it must

 prove by clear and convincing evidence that such Asserted Patent Claim was not

 new based on the asserted prior art.



 Authority:

 Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions

 (D. Del. Sept. 22, 2017) at 23-24; E.I. DuPont de Nemours & Co. v. Unifrax I

 LLC, C.A. No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May

 15, 2017) at 25-26; Net MoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359, 1369-70

 (Fed. Cir. 2008); Toro Co. v. Deere & Co., 355 F.3d 1313, 1320-21 (Fed. Cir.

 2004); Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1377-78 (Fed. Cir.

 2003); Eibel Process Co. v. Minn. & Ontario Paper Co., 261 U.S. 45, 66 (1923);

 Tilghman v. Proctor, 102 U.S. 707, 711 (1880); In re Robertson, 169 F.3d 743,

 745 (Fed. Cir. 1999); Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347-48

 (Fed. Cir. 1999); Glaverbel Societe Anonyme v. Northlake Mktg. & Supply, Inc., 45

 F.3d 1550, 1554 (Fed. Cir. 1995); Minn. Mining & Mfg. Co. v. Johnson & Johnson

 Orthopaedics, Inc., 976 F.2d 1559, 1565 (Fed. Cir. 1992); Cont’l Can Co. USA v.

                                            66
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 71 of 149 PageID #:
                                   33969


 Monsanto Co., 948 F.2d 1264, 1267-69 (Fed. Cir. 1991); Buildex, Inc. v. Kason

 Indus., Inc., 849 F.2d 1461, 1463 (Fed. Cir. 1988); Advanced Display Systems, Inc.

 v. Kent State Univ., 212 F.3d 1271, 1283 (Fed. Cir. 2000).




                                         67
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 72 of 149 PageID #:
                                   33970


        6.9 OBVIOUSNESS

          Even though a claimed invention may not have been identically disclosed or

 described before it was made by an inventor, in order to be valid, the claimed

 invention must also not have been obvious to the person of ordinary skill in the art

 of the claimed invention as of the patent’s priority date. In this case, Amgen

 contends that all of the Asserted Patent Claims are obvious over certain references.

          Amgen must prove by clear and convincing evidence that the claimed

 inventions of the Asserted Patent Claims would have been obvious to the person of

 ordinary skill in the art as of the patent’s priority date. The issue is not whether the

 claimed inventions would have been obvious to you as a layman, to me as the

 judge, to the inventor, or to a genius in the field of technology, but whether it

 would have been obvious to the hypothetical person of ordinary skill in the art as

 of the patent’s priority date.

          Keep in mind that the existence of each and every element of the claimed

 invention in the prior art does not necessarily prove obviousness. Most inventions

 rely on building blocks of prior art.

          In determining whether a claimed invention would have been obvious, you

 must consider: (1) the scope and content of the prior art, (2) the level of ordinary

 skill in the art; and (3) the differences between the claimed invention and the prior

 art.

                                            68
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 73 of 149 PageID #:
                                   33971


         To determine the scope and content of the prior art, you must determine what

 prior art is reasonably pertinent to the particular problems the inventors faced. The

 person of ordinary skill in the art is presumed to be aware of all of the pertinent

 prior art.

         I have already instructed you on how you are to determine the level of

 ordinary skill in the art. Once you have made that determination, you are to apply

 it in your determination of whether the claim would have been obvious.

          The next factor that you must consider is the differences, if any, between

 the prior art and the claimed inventions.

          [GENENTECH’S PROPOSAL: A claim is not proved obvious merely by

 demonstrating that each of the elements was independently known in the prior

 art.] Thus, in considering whether a claimed invention is obvious, you should

 consider whether at the time of the claimed invention there was a reason that

 would have prompted the person of ordinary skill in the art to combine the known

 elements in a way the claimed invention does. You may take into account such

 factors as: (1) whether the claimed invention was merely the predictable result of

 using prior art elements according to their known function(s); (2) whether the

 claimed invention provides an obvious solution to a known problem in the

 relevant field; (3) whether the prior art teaches or suggests the desirability of

 combining elements in the claimed invention; (4) whether the prior art teaches

                                             69
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 74 of 149 PageID #:
                                   33972


 away from combining elements in the claimed invention; (5) whether it would

 have been obvious to try the combinations of elements, such as when there is a

 design need or market pressure to solve a problem and there are a finite number

 of identified, predictable solutions; and (6) whether the change resulted more

 from design incentives or other market forces.

          To find that the prior art rendered the claimed invention obvious, you must

 find that it provided a reasonable expectation of success. [AMGEN’S

 PROPOSAL: Obviousness does not require absolute predictability, although at

 least some degree of predictability is required. There is no law-required minimum

 showing for a “reasonable expectation of success.”]

          In determining whether the claimed invention was obvious, consider each

 claim separately. Also, in determining whether a claimed invention would have

 been obvious, you must avoid using hindsight; that is, you should not consider

 what is known today or what was learned from the teachings of the Patents-in-Suit.

 You should not use the patent as a road map for selecting and combining items of

 prior art. You must put yourself in the place of [GENENTECH’S PROPOSAL:

 the hypothetical] [AMGEN’S PROPOSAL: a] person of ordinary skill in the art

 as of the patent’s priority date. In arriving at your decision on the issue of whether

 the claimed inventions of the Patents-in-Suit would have been obvious to the

 person of ordinary skill in the art, you should take into account any “secondary

                                            70
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 75 of 149 PageID #:
                                   33973


 considerations,” also called “objective indicia,” that may shed light on the

 nonobviousness of the claimed invention. Genentech bears the burden of

 introducing any evidence of secondary considerations of nonobviousness. These

 secondary considerations include: (1) commercial success; (2) unexpected results;

 (3) skepticism by experts; (4) industry praise;11 and (5) the copying of the

 invention by competitors.

          [GENENTECH’S PROPOSAL: These objective indicia should be

 considered along with all the other evidence in the case in determining whether the

 claimed invention would have been obvious. However, there must be a connection

 between the secondary consideration and the claimed invention if this evidence is

 to be given weight by you in arriving at your conclusion on the obviousness issue.]

 [AMGEN’S PROPOSAL: These objective indicia are relevant to obviousness

 only if there is a connection, or nexus, between them and the invention covered by

 the patent claims. For example, commercial success is relevant to obviousness

 only if the success of the product is related to a feature of the patent claims. If the

 commercial success is the result of something else, such as innovative marketing,

 and not to a patented feature, then you should not consider it to be an indication of



 11
  Industry praise is relevant as a secondary consideration only if the Kao
 Manufacturing Patent remains in the case.

                                            71
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 76 of 149 PageID #:
                                   33974


 non-obviousness. Likewise, if the commercial success is a result of another patent

 that prevented others from trying or implementing an obvious idea, then you

 should not consider commercial success to be an indication of non-obviousness.]



 Authority:
 F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No. 1:16-cv-00041-CFC,

 D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 35-39; Amgen

 v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

 Sept. 22, 2017) at 25-27; Amgen v. Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 300,

 Proposed Jury Instructions (D. Del. Sept. 7, 2017) at 50; KSR Int’l Co. v. Teleflex

 Inc., 550 U.S. 398, 405, 421 (2007); Graham v. John Deere Co., 383 U.S. 1, 17-18

 (1966); Ruiz v. A.B. Chance Co., 234 F.3d 654, 662-63 (Fed. Cir. 2000); Kinetic

 Concepts, Inc. v. Smith & Nephew Inc., 688 F.3d 1342, 1367 (Fed. Cir. 2012);

 Apple Inc. v. Samsung Elecs. Co., 839 F.3d 1034, 1053 (Fed. Cir. 2016); Neptune

 Generics, LLC v. Eli Lilly & Co., 921 F.3d 1372, 1378 (Fed. Cir. 2019); Merck &

 Co. v. Teva Pharmaceuticals USA, Inc., 395 F.3d 1364, 1377 (Fed. Cir. 2005);

 Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 740 (Fed. Cir. 2013); E.I.

 DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No. 14-1250-RGA, D.I. 325,

 Final Jury Instructions (D. Del. May 15, 2017) at 27-29; Federal Circuit Bar

 Association Model Patent Jury Instructions § 4.3c; Manual of Patent Examining

                                          72
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 77 of 149 PageID #:
                                   33975


 Procedure at 2143.02; Acorda Therapeutics, Inc. v. Roxane Laboratories, Inc., 903

 F.3d 1310, 1333 (Fed. Cir. 2018).




                                        73
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 78 of 149 PageID #:
                                   33976


      6.10 DERIVATION12

          The patent laws require that the inventor(s) on a patent be the first and true

 inventor(s) of the invention covered by the patent claims. An inventor on a patent

 is not the first and true inventor if he or she “derived” the claimed invention from

 someone else. An invention is said to be “derived” from another person if that

 other person conceived of the patented invention as a whole prior to the inventors

 named on the patent and communicated that conception to an inventor named in

 the patent. Conception of an invention occurs when a person has formed the idea

 of how to make and use every aspect of the patented invention, and all that is

 required is that it be made or used without the need for further inventive effort.

 [GENENTECH’S PROPOSAL: Conception requires more than a general goal or

 research plan; rather, it requires a definite and permanent, specific, settled idea

 encompassing all limitations of the claims. Communication of the conception to

 an inventor named in the patent must be sufficient to enable the person of ordinary

 skill in the art to implement the invention.]




 12
   Genentech objects to the inclusion of an instruction regarding derivation, for the
 reasons Genentech will explain in its supplemental briefing on jury instructions.
 Genentech’s proposal regarding this instruction is offered only to the extent an
 instruction on derivation is included.

                                             74
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 79 of 149 PageID #:
                                   33977


          [AMGEN’S PROPOSAL: For derivation, there is no requirement that the

 “communication” of the conception to the named inventor occur in the United

 States. Derivation may be of the claimed invention itself or of an obvious variation

 of the invention. If an inventor named on a patent derived the patented invention

 from someone else, then the patent claims covering the invention are invalid.]

          Amgen contends that, [AMGEN’S PROPOSAL: to the extent the Asserted

 Claims of the Dosing Patents recite any invention at all,] the Dosing Patents are

 invalid because the claimed invention of the Asserted Claims of the Dosing Patents

 was derived from Dr. Brian Leyland-Jones.

          [GENENTECH PROPOSAL: The listing of inventors on a patent is

 presumed to be correct.]

          [AMGEN’S PROPOSAL: Amgen contends that no later than March 1999,

 Dr. Leyland-Jones conceived of the idea to prescribe Herceptin at an initial dose of

 8 mg/kg and a plurality of subsequent doses at 6 mg/kg, each dose given every

 three weeks, as claimed in the Dosing Patents. Amgen also contends that Dr.

 Leyland-Jones communicated his conception of the dosing regimens recited in the

 Asserted Claims of the Dosing Patents to named inventor Dr. Sharon Baughman.]13



 13
   Amgen will explain the significance of its use of grey shading in its
 supplemental briefing on jury instructions.

                                          75
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 80 of 149 PageID #:
                                   33978


          Amgen must prove derivation by clear and convincing evidence.

 [AMGEN’S PROPOSAL: If you find that Amgen has proved by clear and

 convincing evidence that the named inventors on the Dosing Patents derived the

 invention covered by the Asserted Claims of the Dosing Patents from Dr. Leyland-

 Jones, then you must find that the Asserted Claims of the Dosing Patents are

 invalid.]



 Authority:

 ABA Model Patent Jury Instructions, § 10.7; Pannu v. Iolab Corp., 155 F.3d 1344,

 1349 (Fed. Cir. 1998); Gambro Lundia AB v. Baxter Healthcare Corp., 110 F.3d

 1573, 1576-78 (Fed. Cir. 1997); Oddzon Prods., Inc. v. Just Toys, Inc., 122 F.3d

 1396, 1401 (Fed. Cir. 1997); Lamb-Weston, Inc. v. McCain Foods, Ltd., 78 F.3d

 540, 544 (Fed. Cir. 1996); Price v. Symsek, 988 F.2d 1187, 1190 (Fed. Cir. 1993);

 Auxilium Pharms., Inc. v. Watson Labs., Inc., C.A. No. 12-3084 (JLL), 2014 WL

 9859224 (D.N.J. Dec. 16, 2014); Ex parte Andresen, 212 USPQ 100, 102 (Bd.

 App. 1981); Manual of Patent Examining Procedure at § 2137 (discussing 35

 U.S.C. § 102(f)); 35 U.S.C. § 256; Shum v. Intel Corp., 633 F.3d 1067, 1083 (Fed.

 Cir. 2010) (quoting Eli Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1358 (Fed.

 Cir. 2004)); Cumberland Pharm. Inc. v. Mylan Institutional LLC, 846 F.3d 1213,

 1218 (Fed. Cir. 2017); Erfindergemeinschaft UroPep GbR v. Eli Lilly and

                                          76
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 81 of 149 PageID #:
                                   33979


 Company, No. 2:15-CV-1202, 2017 WL 959592 at *6 (E.D. Tex. Mar. 13, 2017)

 (Bryson, J., by designation); Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1358

 (Fed. Cir. 2004).




                                         77
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 82 of 149 PageID #:
                                   33980


      6.11 INCORRECT INVENTORSHIP14

          [GENENTECH’S PROPOSAL: The patent laws also require that the

 patent correctly name each and every inventor who contributed to the claimed

 invention. To prove incorrect inventorship, Amgen must prove by clear and

 convincing evidence that the alleged co-inventor(s) conceived of one or more

 limitations that is not insignificant in quality as compared to the full invention. It

 is not enough if the alleged co-inventor merely explained to the named inventors

 well-known concepts and/or the current state of the art.]

          [AMGEN’S PROPOSAL: The patent laws also require that the patent

 correctly name each and every inventor who contributed to any of the claimed

 invention. For incorrect inventorship, unlike derivation, the alleged co-inventor(s)

 need not have conceived of the claimed invention as a whole, but rather need only

 have conceived of a single limitation of the claimed invention. A patent is invalid

 if it fails to correctly name each and every inventor who contributed to any

 limitation of the claimed invention.]




 14


 Genentech objects to the inclusion of an instruction regarding incorrect
 inventorship, for the reasons Genentech will explain in its supplemental briefing on
 jury instructions. Genentech’s proposal regarding this instruction is offered only to
 the extent an instruction on incorrect inventorship is included.


                                           78
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 83 of 149 PageID #:
                                   33981


          Amgen contends that, [AMGEN’S PROPOSAL: to the extent the Asserted

 Claims of the Dosing Patents recite any invention at all,] the Dosing Patents fail to

 name Dr. Brian Leyland-Jones as an inventor.

          [GENENTECH’S PROPOSAL: The listing of inventors on a patent is

 presumed to be correct.]

          [AMGEN’S PROPOSAL: Specifically, Amgen contends that no later than

 March 1999, Dr. Leyland-Jones conceived of the idea to prescribe Herceptin at an

 initial dose of 8 mg/kg and a plurality of subsequent doses at 6 mg/kg, each dose

 given every three weeks, as claimed in the Dosing Patents.]15

          Amgen must prove incorrect inventorship by clear and convincing evidence.

          [AMGEN’S PROPOSAL: If you find that Amgen has proved by clear and

 convincing evidence that someone other than Dr. Baughman or Dr. Shak

 contributed to any limitation recited in the Asserted Claims of the Dosing Patents,

 then you must find that the Asserted Claims of the Dosing Patents are invalid.]



 Authority:
 Pannu v. Iolab Corp., 155 F.3d 1344, 1349 (Fed. Cir. 1998); Gambro Lundia AB v.

 Baxter Healthcare Corp., 110 F.3d 1573, 1576-78 (Fed. Cir. 1997); Oddzon

 15
   Amgen will explain the significance of its use of grey shading in its
 supplemental briefing on jury instructions.

                                          79
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 84 of 149 PageID #:
                                   33982


 Prods., Inc. v. Just Toys, Inc., 122 F.3d 1396, 1401 (Fed. Cir. 1997); Lamb-

 Weston, Inc. v. McCain Foods, Ltd., 78 F.3d 540, 544 (Fed. Cir. 1996); Price v.

 Symsek, 988 F.2d 1187, 1190 (Fed. Cir. 1993); Auxilium Pharms., Inc. v. Watson

 Labs., Inc., C.A. No. 12-3084 (JLL), 2014 WL 9859224 (D.N.J. Dec. 16, 2014)

 (finding patent invalid due to derivation and/or improper inventorship); Ex parte

 Andresen, 212 USPQ 100, 102 (Bd. App. 1981); Manual of Patent Examining

 Procedure at § 2137. Checkpoint Sys., Inc. v. All-Tag Sec. S.A., 412 F.3d 1331,

 1337–38 (Fed. Cir. 2005); 35 U.S.C. § 256; CardiAQ Valve Techs., Inc. v. Neovasc

 Inc., 708 F. App'x 654, 658 (Fed. Cir. 2017); Acromed Corp. v. Sofamor Danek

 Grp., Inc., 253 F.3d 1371, 1379 (Fed. Cir. 2001); Shum v. Intel Corp., 633 F.3d

 1067, 1083 (Fed. Cir. 2010) (quoting Eli Lilly & Co. v. Aradigm Corp., 376 F.3d

 1352, 1358 (Fed. Cir. 2004));Cumberland Pharm. Inc. v. Mylan Institutional LLC,

 846 F.3d 1213, 1218 (Fed. Cir. 2017); Erfindergemeinschaft UroPep GbR v. Eli

 Lilly and Company, No. 2:15-CV-1202, 2017 WL 959592 at *6 (E.D. Tex. Mar.

 13, 2017) (Bryson, J., by designation); Chiron Corp. v. Genentech, Inc., 363 F.3d

 1247, 1358 (Fed. Cir. 2004).




                                         80
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 85 of 149 PageID #:
                                   33983




        6.12 [AMGEN’S PROPOSAL: INEQUITABLE CONDUCT16

          Amgen contends that Genentech may not enforce the Kao Manufacturing

 Patent against Amgen because Genentech engaged in inequitable conduct before

 the Patent and Trademark Office when it obtained the Kao Manufacturing Patent.

 To prove that inequitable conduct occurred, Amgen must prove by clear and

 convincing evidence that the patent applicant or the applicant’s attorney or

 representative withheld or misrepresented material information, and did so with an

 intent to mislead or deceive the Patent and Trademark Office.



          Authority:

 ABA Model Patent Jury Instructions, § 3.2.5.]




 16
   Genentech objects to the inclusion of an instruction regarding inequitable
 conduct, for the reasons Genentech will explain in its supplemental briefing on jury
 instructions. Genentech’s proposal regarding this instruction is offered only to the
 extent an instruction on inequitable conduct is included. Amgen proposes an
 instruction on inequitable conduct only if the Kao Manufacturing Patent remains in
 the case following the court’s ruling on the issues of indefiniteness/claim
 construction.

                                          81
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 86 of 149 PageID #:
                                   33984


 7. DAMAGES
      7.1 DAMAGES – GENERALLY

          If you find that Amgen infringes any of the Asserted Patent Claims, and that

 those claims are not invalid [AMGEN’S PROPOSAL: or unenforceable], you

 must determine the amount of damages to be awarded Genentech for Amgen’s

 infringement. On the other hand, if you find that each of the Asserted Patent

 Claims is either invalid, not infringed, [AMGEN’S PROPOSAL: or

 unenforceable], then you should not consider damages in your deliberations.

          Genentech must prove each element of its damages—including the amount

 of the damages—by a preponderance of the evidence, which means more likely

 than not.

          If proven by Genentech, damages must be in an amount adequate to

 compensate Genentech for the infringement. The purpose of a damage award is to

 put Genentech in about the same financial position it would have been in if the

 infringement had not happened. But the damage award cannot be less than a

 reasonable royalty. You may not add anything to the amount of damages to punish

 an accused infringer or to set an example. You also may not add anything to the

 amount of damages for interest.

          The fact that I am instructing you on damages does not mean that the Court

 believes that one party or the other should win in this case. My instructions about

                                            82
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 87 of 149 PageID #:
                                   33985


 damages are for your guidance only in the event you find in favor of Genentech.

 You will need to address damages only if you find that one or more of the Asserted

 Patent Claims are infringed, not invalid [AMGEN’S PROPOSAL: and not

 unenforceable].



 Authority:

 AIPLA Model Patent Jury Instruction 10.0; Georgetown Rail Equip. Co. v.

 Holland L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper Converting Mach. Co.

 v. Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir. 1984); King Instrument

 Corp. v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985); State Indus., Inc. v. Mor-

 Flo Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989); Micro Chem., Inc. v.

 Lextron, Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003); Powell v. Home Depot U.S.A.,

 Inc., 663 F.3d 1221, 1238 (Fed. Cir. 2011); ResQNet.com, Inc. v. Lansa, Inc., 594

 F.3d 860, 868 (Fed. Cir. 2010); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d

 1301, 1325 (Fed. Cir. 2009); 35 U.S.C. § 284 (2004); Aro Mfg. Co. v. Convertible

 Top Replacement Co., 377 U.S. 476, 507 (1964); Dow Chem. Co. v. Mee Indus.,

 Inc., 341 F.3d 1370, 1381-82 (Fed. Cir. 2003); Vulcan Eng’g Co. v. FATA

 Aluminum, Inc., 278 F.3d 1366, 1376 (Fed. Cir. 2002); Grain Processing Corp. v.

 Am. Maize-Prods. Co., 185 F.3d 1341, 1349 (Fed. Cir. 1999); Maxwell v. J. Baker,

 Inc., 86 F.3d 1098, 1108-09 (Fed. Cir. 1996); Hebert v. Lisle Corp., 99 F.3d 1109,

                                          83
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 88 of 149 PageID #:
                                   33986


 1119 (Fed. Cir. 1996); Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1544-45 (Fed.

 Cir. 1995); Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 870 (Fed. Cir. 1993);

 Fromson v. W. Litho Plate & Supply Co., 853 F.2d 1568, 1574 (Fed. Cir. 1988),

 overruled on other grounds by Knorr-Bremse Systeme Fuer Nutzfahrzeuge v. Dana

 Corp., 383 F.3d 1337, 1342 (Fed. Cir 2004); Del Mar Avionics, Inc. v. Quinton

 Instrument Co., 836 F.2d 1320, 1326 (Fed. Cir. 1987).




                                         84
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 89 of 149 PageID #:
                                   33987


      7.2 DAMAGES – KINDS OF DAMAGES THAT MAY BE RECOVERED

          There are several kinds of damages that are available for patent

 infringement.

          One kind of damages is lost profits, that is, the additional profits that the

 patentee would have made if the defendant had not infringed. You may hear this

 referred to as the “but for” test—which means, “what profits would the patent

 owner have made ‘but for’ the alleged infringement?” Lost profits can include not

 only the profits the patentee would have made on sales lost due to the

 infringement, but also, under certain circumstances, profits that the patentee lost

 from being unable to sell related products with those lost sales or from being

 forced to reduce its price for its product or other related products to compete.

          [AMGEN’S PROPOSAL: Lost profits are limited to that portion of

 Herceptin’s profits that are reasonably allocated to the infringed method patents,

 not to the entire profits of Genentech’s Herceptin. The entire profits of Herceptin

 consist of the combined value of non-patented features of Herceptin, such as the

 antibody itself and its therapeutic effect, which are no longer patented, and the

 allegedly infringed patented method of dosing at 8 mg/kg initially followed by 6

 mg/kg every three weeks, and the method for preventing disulfide bond reduction

 during the manufacturing process. If you award lost profits, the lost profits

 damages must be limited to that portion of Genentech’s lost profits actually

                                              85
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 90 of 149 PageID #:
                                   33988


 attributable to Amgen’s direct or induced infringement of Genentech’s patented

 methods. Additionally, if you award lost profits, the lost profits damages must be

 limited only to lost profits that Genentech proved are caused by Amgen’s

 infringement of Genentech’s patented methods, rather than sales of Kanjinti that

 were put to non-infringing uses, or lost profits due to the activities of third parties,

 such as Genentech’s licensees, who began selling trastuzumab biosimilar products

 on December 1, 2019.]

          Another kind of patent damages is a reasonable royalty. A reasonable

 royalty is the amount that someone wanting to use the patented [GENENTECH’S

 PROPOSAL: invention][AMGEN’S PROPOSAL: process or method] would

 have agreed to pay to the patent owner and the patent owner would have accepted.

 A reasonable royalty is the minimum amount of damages that a patent owner can

 receive.

          In awarding damages, you may award lost profits for some infringement and

 a reasonable royalty for other infringement. Alternatively, you may award only a

 reasonable royalty. [AMGEN’S PROPOSAL: In deciding whether to award

 damages, and what type of damages to award, you must separately consider the

 appropriate damage awards for infringement occurring before other competing

 trastuzumab biosimilars were available on the market (before December 1, 2019)



                                            86
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 91 of 149 PageID #:
                                   33989


 and infringement occurring after other competing trastuzumab biosimilars were

 available on the market (after December 1, 2019).]



 Authority:

 AIPLA Model Jury Instruction 10.2; 35 U.S.C. § 284; Georgetown Rail Equip. Co.

 v. Holland L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper Converting Mach.

 Co. v. Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir. 1984); King Instrument

 Corp. v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985); State Indus., Inc. v. Mor-

 Flo Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989); Micro Chem., Inc. v.

 Lextron, Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003); Rude v. Westcott, 130 U.S.

 152, 165 (1889); Seymour v. McCormick, 57 U.S. 480, 490-91 (1854); Lucent

 Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1333 (Fed. Cir. 2009); Monsanto Co.

 v. McFarling, 488 F.3d 973, 978 (Fed. Cir. 2007); Rite-Hite Corp. v. Kelley Co.,

 56 F.3d 1538, 1545 (Fed. Cir. 1995); Mentor Graphics Corp. v. Eve-USA, Inc., 870

 F.3d 1298, 1299 (on Petition for Rehearing en banc 2017))(Stoll, J. concurring in

 denial); Westerngeco LLC v. Ion Geophysical Corp.,913 F.3d 1067, 1073 (2019);

 State Indus., Inc. v. Mor–Flo Indus., Inc., 883 F.2d 1573, 1577–80 (Fed. Cir. 1989;

 Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014); Garretson v.

 Clark, 111 U.S. 120, 121 (1884); Yale Lock Mfg. Co. v. Sargent, 117 U.S. 536,

 552-53 (1886); Blake v. Robertson, 94 U.S. 728, 729, 733-34 (1876); Seymour v.

                                          87
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 92 of 149 PageID #:
                                   33990


 McCormick, 57 U.S. (16 How.) 480, 491 (1854); Westinghouse Electric &

 Manufacturing Co. v. Wagner Electric & Manufacturing Co., 225 U.S. 604, 614-

 15 (1912).




                                       88
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 93 of 149 PageID #:
                                   33991




      7.3 [AMGEN’S PROPOSAL: ATTRIBUTION/APPORTIONMENT

          The amount you find as damages must be based on the value attributable to

 the patented methods, as distinct from other, unpatented features, such as the

 product itself, marketing or advertising, or the manufacturer’s size or market

 position. Genentech must separately calculate, that is apportion, the amount of its

 money damages between that which is attributable to use of the patented methods

 and that which is attributable to the unpatented features. Calculating damages may

 involve estimating the value of a feature that may not have ever been individually

 sold. The evidence provided by Genentech for this apportionment must be reliable

 and tangible, and not hypothetical or speculative.

          Alternately, in order to establish that Genentech’s lost profits and damages

 should be calculated on the entire value of Herceptin, Genentech must show, by

 equally reliable evidence, that the either entire value of Herceptin is attributable to

 administering trastuzumab using the methods of the Dosing Patents, or that the

 entire value of Herceptin is attributable to manufacturing trastuzumab using

 method of the Kao Manufacturing Patent.

          If you award lost profits or price erosion damages, the amount of lost profits

 or price erosion damages awarded must be tied to Genentech’s profits attributable

 to its patented methods, and must not include profits attributable to other aspects of

 Herceptin. The lost profits damages must be limited to that portion of Genentech’s
                                             89
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 94 of 149 PageID #:
                                   33992


 lost profits actually attributable to Amgen’s direct or induced infringement of

 Genentech’s patented methods.

          If you award a reasonable royalty on Amgen’s sales of Kanjinti, in

 determining the appropriate royalty base (that is, the amount of sales to which the

 royalty rate applies), and the appropriate royalty rate, the ultimate combination of

 both the royalty rate and the royalty base must reflect the value attributable to the

 patented methods. In other words, the royalty base must be closely tied to the

 claimed invention. It is not sufficient to use a royalty base that is too high and then

 adjust the damages downward by applying a lower royalty rate. Similarly, it is not

 appropriate to select a royalty base that is too low and then adjust it upward by

 applying a higher royalty rate. Rather, you must determine an appropriate base and

 an appropriate royalty rate that reflect the value attributable to the patented

 methods alone.]

          [GENENTECH’S PROPOSAL: Section 7.16 contains Genentech’s

 proposed instruction on attribution/apportionment.]



 Authority:

 AIPLA Model Jury Instructions 10.2.5.4; Georgetown Rail Equip. Co. v. Holland

 L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper Converting Mach. Co. v.

 Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir. 1984); King Instrument Corp.

                                           90
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 95 of 149 PageID #:
                                   33993


 v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985); State Indus., Inc. v. Mor-Flo

 Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989); Micro Chem., Inc. v. Lextron,

 Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003); Mentor Graphics v. EVE, 851 F.3d

 1275, 1287-88 (Fed. Cir. 2017); Exmark Mfg. Co., v. Briggs & Stratton Power

 Group, 879 F.3d 1332 (Fed. Cir. 2018): AstraZeneca AB v. Apotex Corp., 782 F.3d

 1324, 1339 (Fed. Cir. 2015); Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226

 (Fed. Cir. 2014); Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1319 (Fed. Cir.

 2014); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308 (Fed. Cir. 2014); Versata

 Software, Inc. v. SAP Am., Inc., 717 F.3d 1255 (Fed. Cir. 2013); LaserDynamics,

 Inc. v. Quanta Computer, Inc. et al, 694 F.3d 51, 60 (Fed. Cir. 2012); Uniloc USA,

 Inc. v. Microsoft Corp., 632 F.3d 1292, 1317 (Fed. Cir. 2011); ResQNet.com, Inc.

 v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010); Lucent Techs., Inc. v. Gateway,

 Inc., 580 F.3d 1301, 1336 (Fed. Cir. 2009); Imonex Svcs. Inc. v. W.H. Munzprufer

 Dietmar Trenner GMBH, 408 F.3d 1374 (Fed. Cir. 2005); WesternGeco L.L.C. v.

 ION Geophysical Corp., 913 F.3d 1067, 1073-1075 (Fed. Cir. 2019); Garretson v.

 Clark, 111 U.S. 120, 121 (1884); Yale Lock Mfg. Co. v. Sargent, 117 U.S. 536,

 552-53 (1886); Blake v. Robertson, 94 U.S. 728, 729, 733-34 (1876); Seymour v.

 McCormick, 57 U.S. (16 How.) 480, 491 (1854); Westinghouse Electric &

 Manufacturing Co. v. Wagner Electric & Manufacturing Co., 225 U.S. 604, 614-

 15 (1912).

                                          91
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 96 of 149 PageID #:
                                   33994




                                      92
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 97 of 149 PageID #:
                                   33995




      7.4 LOST PROFITS – “BUT- FOR” TEST

          Genentech is seeking lost profits damages in this case. To prove lost profits,

 Genentech must show that, but for Amgen’s infringement, Genentech would have

 made additional profits by selling Herceptin in the place of all or a portion of the

 sales of Kanjinti made by Amgen. Genentech must prove this by a preponderance

 of the evidence, more likely than not. Part of your job is to determine what the

 parties who purchased Kanjinti from Amgen would have done if the infringement

 had not occurred. [GENENTECH’S PROPOSAL: It is important to remember

 that the profits I have been referring to are the profits allegedly lost by Genentech,

 not the profits, if any, made by Amgen on the allegedly infringing sales.]

 [AMGEN’S PROPOSAL: It is important to remember that the profits I have been

 referring to are the profits allegedly lost by Genentech to Amgen’s alleged

 infringement of the patented methods, not the profits Genentech may have lost to

 sales of competing trastuzumab biosimilars after December 1, 2019, and not the

 profits, if any, attributable to non-patented uses or features of Genentech’s

 products. Lost profits are not the profits made by Amgen as a result of its alleged

 infringement of Genentech’s patented methods.]



 Authority:


                                            93
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 98 of 149 PageID #:
                                   33996


 AIPLA Model Jury Instruction 10.2.1.1; 35 U.S.C. § 284; Siemens Med. Solutions

 USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1289 (Fed.

 Cir. 2011); Am. Seating Co. v. USSC Grp., Inc., 514 F.3d 1262 (Fed. Cir. 2008);

 Aro Mfg. Co. v. Convertible Top Replacement Co., 377 U.S. 476, 507 (1964);

 Micro Chem., Inc. v. Lextron, Inc., 318 F.3d 1119, 1122-25 (Fed. Cir. 2003);

 Ferguson Beauregard/Logic Controls v. Mega Sys., L.L.C., 350 F.3d 1327, 1345-

 46 (Fed. Cir. 2003); Ericsson, Inc. v. Harris Corp., 352 F.3d 1369, 1377 (Fed. Cir.

 2003); Tate Access Floors, Inc. v. Maxcess Techs., Inc., 222 F.3d 958, 971 (Fed.

 Cir. 2000); Grain Processing Corp. v. Am. Maize-Prods. Co., 185 F.3d 1341, 1349

 (Fed. Cir. 1999); King Instruments Corp. v. Perego, 65 F.3d 941, 952 (Fed. Cir.

 1995); State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1577 (Fed. Cir.

 1989); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1428 (Fed. Cir. 1988); King

 Instrument Corp. v. Otari Corp., 767 F.2d 853, 863-64 (Fed. Cir. 1985); Paper

 Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 21 (Fed. Cir. 1984);

 Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1365 (Fed. Cir.

 1984); Central Soya Co. v. Geo. A. Hormel & Co., 723 F.2d 1573, 1578-79 (Fed.

 Cir. 1983); Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1241

 (Fed. Cir. 2017); Paper Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d

 11, 23 (Fed. Cir. 1984); King Instrument Corp. v. Otari Corp., 767 F.2d 853, 864

 (Fed. Cir. 1985); State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1578

                                          94
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 99 of 149 PageID #:
                                   33997


 (Fed. Cir. 1989); Micro Chem., Inc. v. Lextron, Inc., 318 F.3d 1119, 1122 (Fed.

 Cir. 2003); Mentor Graphics Corp. v. Eve-USA, Inc., 870 F.3d 1298, 1299 (on

 Petition for Rehearing en banc 2017))(Stoll, J. concurring in denial); Westerngeco

 LLC v. Ion Geophysical Corp.,913 F.3d 1067, 1073 (2019); Ericsson, Inc. v. D-

 Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014); Garretson v. Clark, 111 U.S. 120,

 121 (1884) Yale Lock Mfg. Co. v. Sargent, 117 U.S. 536, 552-53 (1886); Blake v.

 Robertson, 94 U.S. 728, 729, 733-34 (1876); Seymour v. McCormick, 57 U.S. (16

 How.) 480, 491 (1854); Westinghouse Electric & Manufacturing Co. v. Wagner

 Electric & Manufacturing Co., 225 U.S. 604, 614-15 (1912).




                                         95
 ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 100 of 149 PageID #:
                                    33998




       7.5 LOST PROFITS–FACTORS

           Genentech is entitled to lost profits [AMGEN’S PROPOSAL: only] if you

  find that Genentech has proven each of the following factors by a preponderance of

  the evidence, the more likely than not standard.

           1.       Demand for the patented method;

           2.       absence of acceptable non-infringing alternatives;

           3.       that Genentech had the manufacturing and marketing ability to make

                    all or a part of the infringing sales actually made by Amgen; and

           4.       the amount of profit that Genentech would have made if it were not

                    for Amgen’s infringement.

           [AMGEN’S PROPOSAL: for Genentech to recover lost profits based on

  the Herceptin product for Amgen’s alleged inducement of others to infringe the

  Dosing Patents, Genentech must prove that the patented method of dosing at 8

  mg/kg initially followed by 6 mg/kg every three weeks (i) drove customer demand

  for Kanjinti, (ii) that customers would not have purchased Kanjinti if it were only

  available for use in accordance with non-infringing methods of administration, (iii)

  that Genentech possessed the marketing and manufacturing ability to satisfy all

  market demand for trastuzumab, and (iv) that Genentech carried its burden of

  proving the actual amount of its lost profits that was attributable to Amgen’s

  inducement of others to infringe the Dosing Patents.
                                                96
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 101 of 149 PageID #:
                                    33999


           Similarly, for Genentech to recover lost profits of the Herceptin product for

  Amgen’s alleged infringement of the Kao Manufacturing Patent, Genentech must

  prove that the patented method for preventing reduction of disulfide bonds during

  manufacturing (i) drove customer demand for Kanjinti, (ii) that customers would

  not have purchased Kanjinti if it were manufactured with a non-infringing method,

  (iii) that Genentech possessed the marketing and manufacturing ability to satisfy

  all market demand for trastuzumab, and (iv) that Genentech carried its burden of

  proving the actual amount of its lost profits that were attributable to Amgen’s

  infringement of the Kao Manufacturing Patent.

           If you find that Genentech has proven each of these requirements, you must

  additionally decide (i) whether Genentech has proven the extent of use of its

  patented methods, and limited its claims to lost profits that were actually caused by

  Amgen’s use of Genentech’s patented methods, as opposed to other reasons, and

  (ii) whether Genentech has adequately apportioned the profits it made on sales of

  its products to isolate profits attributable to its patented methods from profits

  attributable to non-patented components of Genentech’s products.]

           I will now explain each of these factors.



  Authority:



                                              97
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 102 of 149 PageID #:
                                    34000


  AIPLA Model Jury Instructions 10.2.1.2; Georgetown Rail Equip. Co. v. Holland

  L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper Converting Mach. Co. v.

  Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir. 1984); King Instrument Corp.

  v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985); State Indus., Inc. v. Mor-Flo

  Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989); Micro Chem., Inc. v. Lextron,

  Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003); Mentor Graphics Corp. v. EVE-USA,

  Inc., 851 F.3d 1275 (Fed. Cir. 2017); Siemens Med. Solutions USA, Inc. v. Saint-

  Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1287 (Fed. Cir. 2011); DePuy

  Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1329 (Fed. Cir.

  2009); Tate Access Floors, Inc. v. Maxcess Techs., Inc., 222 F.3d 958, 971 (Fed.

  Cir. 2000); Gargoyles, Inc. v. United States, 113 F.3d 1572, 1577-79 (Fed. Cir.

  1997); Stryker Corp. v. Intermedics Orthopedics, Inc., 96 F.3d 1409, 1417-18 (Fed.

  Cir. 1996); Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1545 (Fed. Cir. 1995);

  State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1577 (Fed. Cir. 1989);

  Yarway Corp. v. Eur-Control USA, Inc., 775 F.2d 268, 275 (Fed. Cir. 1985);

  Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1156 (6th Cir.

  1978).




                                           98
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 103 of 149 PageID #:
                                    34001




       7.6 LOST PROFITS– DEMAND

           The first factor asks whether there was demand for the patented method in

  the relevant market. Genentech can prove demand for the patented methods by

  showing significant sales of Herceptin that are covered by one or more of the

  Asserted Patent Claims. Genentech also can prove demand for patented methods

  by showing significant sales of Kanjinti that are covered by one or more of the

  Asserted Patent Claims. To use sales of the Kanjinti as proof of this demand,

  however, Herceptin and Kanjinti must be sufficiently similar to compete against

  each other in the same market.


  Authority:

  AIPLA Model Jury Instructions 10.2.1.3; DePuy Spine, Inc. v. Medtronic Sofamor

  Danek, Inc., 567 F.3d 1314, 1330 (Fed. Cir. 2009); Rite-Hite Corp. v. Kelley Co.,

  56 F.3d 1538, 1548-49 (Fed. Cir. 1995); BIC Leisure Prods., Inc. v. Windsurfing

  Int’l, Inc., 1 F.3d 1214, 1218-19 (Fed. Cir. 1993); SmithKline Diagnostics, Inc. v.

  Helena Labs. Corp., 926 F.2d 1161, 1165 n.3 (Fed. Cir. 1991); Gyromat Corp. v.

  Champion Spark Plug Co., 735 F.2d 549, 552 (Fed. Cir. 1984); Georgetown Rail

  Equip. Co. v. Holland L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper

  Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir.

  1984); King Instrument Corp. v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985);

                                            99
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 104 of 149 PageID #:
                                    34002


  State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989);

  Micro Chem., Inc. v. Lextron, Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003).




                                          100
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 105 of 149 PageID #:
                                    34003




       7.7 LOST PROFITS—ACCEPTABLE NON-INFRINGING SUBSTITUTES

           The second factor asks whether there were non-infringing, acceptable

  alternatives for Genentech’s patented methods that competed with infringing sales

  of Kanjinti in the marketplace and the impact of such substitutes on the

  marketplace absent infringing sales of Kanjinti. If the realities of the marketplace

  are that competitors other than Genentech would likely have captured some or all

  of the infringing sales made by Amgen, even despite a difference in the methods of

  manufacturing or methods of administration of the competitor’s product, then

  Genentech is not entitled to lost profits on those sales.

           To be an acceptable alternative, the alternative must have one or more of the

  advantages of the patented invention that were important to the actual buyers of

  infringing sales of Kanjinti, not the public in general. To be an acceptable

  substitute, an alternative also must not infringe the Asserted Patent Claims, which

  can be because it was licensed under the patent or did not include all the features

  required by the Asserted Patent Claims. [AMGEN’S PROPOSAL: A non-

  infringing substitute may be one that involved modification of the method of

  manufacture or method of administering Kanjinti to avoid infringement, or the

  removal of at least one feature of the Asserted Patent Claims from the process of

  manufacturing Kanjinti or method of administering Kanjinti.] An acceptable

  alternative substitute, in addition to being either licensed or non-infringing, must
                                            101
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 106 of 149 PageID #:
                                    34004


  have been available during the damages period. The acceptable substitute need not

  have actually been sold or in use at that time. But, if the acceptable alternative was

  not sold during the damages period, then Amgen must show by a preponderance of

  the evidence that, during the damages period, Amgen had the ability to implement

  the acceptable substitute during the damages period. If you determine that some of

  the purchasers of infringing sales of Kanjinti would just as likely have purchased

  an acceptable non-infringing substitute, then Genentech has not shown it lost those

  sales but for the infringing sales of Kanjinti.

           [AMGEN’S PROPOSAL: Even if you find that Genentech’s and Amgen’s

  products were the only ones with the advantages of the patented invention,

  Genentech is nonetheless required to prove to you that it, in fact, would have made

  the infringing sales of Kanjinti.]



  Authority:

  AIPLA Model Jury Instructions 10.2.1.4; Georgetown Rail Equip. Co. v. Holland

  L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper Converting Mach. Co. v.

  Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir. 1984); King Instrument Corp.

  v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985); State Indus., Inc. v. Mor-Flo

  Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989); Micro Chem., Inc. v. Lextron,

  Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003); Mentor Graphics v. EVE, 851 F.3d

                                            102
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 107 of 149 PageID #:
                                    34005


  1275, 1286 (Fed. Cir. 2017); SynQor, Inc. v. Aresyn Techs., Inc., 709 F.3d 1365,

  1383 (Fed. Cir. 2013); DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567

  F.3d 1314, 1331-32 (Fed. Cir. 2009); Am. Seating Co. v. USSC Grp., Inc., 514

  F.3d 1262, (Fed. Cir. 2008); Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359,

  1372-73 (Fed. Cir. 2008); Grain Processing Corp. v. Am. Maize-Prods. Co., 185

  F.3d 1341, 1349 (Fed. Cir. 1999); Gargoyles, Inc. v. United States, 113 F.3d 1572,

  1577-78 (Fed. Cir. 1997); Uniroyal, Inc. v. Rudkin-Wiley Corp., 939 F.2d 1540,

  1545-46 (Fed. Cir. 1991); Standard Havens Prods., Inc. v. Gencor Indus., 953

  F.2d 1360, 1373 (Fed. Cir. 1991); Kaufman Co. v. Lantech, Inc., 926 F.2d 1136,

  1142-43, 1143 n.17 (Fed. Cir. 1991); SmithKline Diagnostics, Inc. v. Helena Lab.

  Corp., 926 F.2d 1161, 1166 (Fed. Cir. 1991); TWM Mfg. Co. v. Dura Corp., 789

  F.2d 895, 901-02 (Fed. Cir. 1986); Cent. Soya Co. v. Geo. A. Hormel & Co., 723

  F.2d 1573, 1579 (Fed. Cir. 1983); Ericsson, Inc. v. Harris Corp., 352 F.3d 1369,

  1377 (Fed. Cir. 2003); Akamai Techs., Inc. v. Limelight Networks, Inc., 805 F.3d

  1368, 1380 (Fed. Cir. 2015).




                                          103
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 108 of 149 PageID #:
                                    34006




       7.8 LOST PROFITS– MARKET SHARE

           [GENENTECH’S PROPOSAL: If you find that there were acceptable

  non-infringing substitutes in the market, then Genentech may be entitled to lost

  profits on a portion of Amgen’s sales of Kanjinti. Genentech may show that it is

  more likely than not that Herceptin competed in the same market as Kanjinti, and

  that Genentech would have made a portion of the infringing sales equal to at least

  Genentech’s share of that market but for Amgen’s infringement. The burden is on

  Genentech to prove Genentech’s share of the market in which the infringing

  product is sold, excluding infringing products. It is not necessary for Genentech to

  prove that Genentech and Amgen were the only two suppliers in the market for

  Genentech to demonstrate entitlement to lost profits. The burden is on Genentech,

  however, to show that it is more likely than not that it would have sold that portion

  of the infringing sales had Kanjinti never existed.]

           [AMGEN’S PROPOSAL: If you find that there were acceptable non-

  infringing alternative methods of administering trastuzumab (for the Dosing

  Patents) or non-infringing methods to prevent reduction of disulfide bonds in the

  manufacture of trastuzumab (for the Kao Manufacturing Patent), you must account

  for them in deciding whether to award Genentech lost profits. This includes

  accounting for the portion of sales of Kanjinti that could be manufactured or
                                           104
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 109 of 149 PageID #:
                                    34007


  administered without using the patented methods, as well as portion of sales that

  could have been sold by the companies that Genentech has licensed under the

  Patents-in-Suit. The burden is on Genentech to prove by a preponderance of the

  evidence the extent to which its share of the market for trastuzumab would be

  larger than it is today if it competed against the companies it has licensed under the

  Patents-in-Suit and Amgen, if Amgen neither infringed the methods covered by the

  Patents-in-Suit nor induced others to do so.

           For the Kao Manufacturing Patent, this means that Genentech must show,

  but for Amgen’s use of the method of manufacture of the Asserted Claims of the

  Kao Manufacturing Patent, the extent to which Genentech would have a larger

  share of the market for trastuzumab if it competed against the companies it has

  licensed under the Patents-in-Suit and Amgen’s Kanjinti manufactured using a

  non-infringing alternative method to prevent reduction of disulfide bonds .

           For the Dosing Patents, this means that Genentech must show that, but for

  Amgen’s inducement of physicians to administer Kanjinti according to the

  Asserted Claims of the Dosing Patents, the extent to which Genentech would have

  a larger share of the market for trastuzumab if it competed against the companies it




                                            105
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 110 of 149 PageID #:
                                    34008


  has licensed under the Patents-in-Suit and Amgen’s Kanjinti for use with non-

  infringing alternative methods of administering trastuzumab.17

           In making this determination, you must separately consider whether

  Genentech has proven its entitlement to any lost profits for the period of time when

  only Amgen was in the market (before December 1, 2019), and for the period of

  time after the companies that Genentech has licensed under the Patents-in-Suit

  began competing in the market with Genentech and Amgen (after December 1,

  2019), and factor out of your analysis any profits that Genentech lost as a result of

  competition from its licensees.]



  Authority:

  AIPLA Model Jury Instructions 10.2.1.5; Federal Circuit Model Patent Jury

  Instructions § 6.2 (2016) at 67; DePuy Spine, Inc. v. Medtronic Sofamor Danek,

  Inc., 567 F.3d 1314, 1330 (Fed. Cir. 2009); Ericsson, Inc. v. Harris Corp., 352

  F.3d 1369, 1377-78 (Fed. Cir. 2003); Crystal Semiconductor Corp. v. Tritech

  Microelecs. Int’l, Inc., 246 F.3d 1336, 1353-57 (Fed. Cir. 2001); BIC Leisure

  Prods., Inc. v. Windsurfing Int’l, Inc., 1 F.3d 1214 (Fed. Cir. 1993); State Indus.,



  17
    Amgen will explain the significance of its use of grey shading in its
  supplemental briefing on jury instructions.

                                           106
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 111 of 149 PageID #:
                                    34009


  Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1577-78 (Fed. Cir. 1989); Georgetown

  Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1241 (Fed. Cir. 2017); Paper

  Converting Mach. Co. v. Magna-Graphics Corp., 745 F.2d 11, 23 (Fed. Cir. 1984);

  King Instrument Corp. v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985); State

  Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d 1573, 1578 (Fed. Cir. 1989); Micro

  Chem., Inc. v. Lextron, Inc., 318 F.3d 1119, 1122 (Fed. Cir. 2003).




                                          107
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 112 of 149 PageID #:
                                    34010




       7.9 LOST PROFITS– CAPACITY

           The third factor asks whether Genentech had the manufacturing and

  marketing ability to actually make the sales it allegedly lost due to Amgen’s

  infringement. Genentech must prove that it could have supplied the additional

  amount of Herceptin needed to make the sales Genentech said it lost. Genentech

  also must prove that it more likely than not had the ability to market and sell the

  additional amount of Herceptin.



  Authority:

  AIPLA Model Jury Instructions 10.2.1.6; Wechsler v. Macke Int’l Trade, Inc., 486

  F.3d 1286, 1293 (Fed. Cir. 2007); Gargoyles, Inc. v. United States, 113 F.3d 1572,

  1577-78 (Fed. Cir. 1997); Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1553

  (Fed. Cir. 1997); Kearns v. Chrysler Corp., 32 F.3d 1541, 1551 (Fed. Cir. 1994);

  Datascope Corp. v. SMEC, Inc., 879 F.2d 820, 825 (Fed. Cir. 1989); Gyromat

  Corp. v. Champion Spark Plug Co., 735 F.2d 549, 554 (Fed. Cir. 1984).




                                           108
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 113 of 149 PageID #:
                                    34011




       7.10 LOST PROFIT – AMOUNT OF PROFIT

           Genentech may calculate the amount of its lost profits by calculating its lost

  sales and subtracting from that amount any additional costs or expenses that

  Genentech would have had to pay to make the lost sales. This might include

  additional costs for making the products, additional sales costs, additional

  packaging costs, additional shipping costs, etc. Any costs that do not change when

  more products are made, such as taxes, insurance, rent, and administrative

  overhead, should not be subtracted from the lost sales amount. The amount of lost

  profits cannot be speculative, but it need not be proven with unerring certainty.

           [AMGEN’S PROPOSAL: To the extent you find that Amgen has induced

  infringement of the Dosing Patents, Genentech may receive damages only for sales

  that led to an act of direct infringement. In order to establish the amount of its lost

  profits, Genentech must show the connection between a sale of Kanjinti for which

  Genentech claims it has lost profits and Amgen's induced infringement that led to

  direct infringement of its Dosing Patents.

           Additionally, for each sale for which Genentech claims lost profits based on

  induced infringement, Genentech must show by a preponderance of the evidence

  that Amgen's inducement of patent infringement, and not other factors such as

  Genentech’s drug label or treatment guidelines published by others, caused the

  third party to directly infringe the Dosing Patents.
                                             109
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 114 of 149 PageID #:
                                    34012


           Genentech’s lost profits damages award must further be limited to that

  portion of the lost profits of Herceptin actually attributable to the patented method

  of dosing at 8 mg/kg initially followed by 6 mg/kg every three weeks and/or the

  method of preventing disulfide bond reduction during manufacture. You must

  undertake this analysis separately for the time period before other competing

  biosimilar trastuzumab products were available on the market (before December 1,

  2019) and the time period after other competing biosimilar trastuzumab products

  were available on the market (after December 1, 2019).

           Even if you find that Amgen both directly infringed the Kao Manufacturing

  Patent and induced others to infringe one or more of the Dosing Patents, if you

  conclude that Genentech is entitled to lost profits on the entire sale of Herceptin,

  you can award Genentech the lost profits only once on each sale of Herceptin to a

  particular customer.

           If you find that Genentech has not met its burden to demonstrate by a

  preponderance of the evidence the amount of profits lost due to Amgen’s direct or

  induced infringement, you may not award lost profits.]



  Authority:

  AIPLA Model Jury Instructions 10.2.1.7; Sensonics, Inc. v. Aerosonic Corp., 81

  F.3d 1566, 1572 (Fed. Cir. 1996); Oiness v. Walgreen Co., 88 F.3d 1025, 1030

                                            110
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 115 of 149 PageID #:
                                    34013


  (Fed. Cir. 1996); Beatrice Foods Co. v. New England Printing & Lithographing

  Co., 923 F.2d 1576, 1579 (Fed. Cir. 1991); Kalman v. Berlyn Corp., 914 F.2d

  1473, 1482-83 (Fed. Cir. 1990); State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d

  1573, 1579-80 (Fed. Cir. 1989); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1428

  (Fed. Cir. 1988); Del Mar Avionics, Inc. v. Quinton Instrument Co., 836 F.2d

  1320, 1327 (Fed. Cir. 1987); King Instrument Corp. v. Otari, 767 F.2d 853, 863-

  64 (Fed. Cir. 1985); Gyromat Corp. v. Champion Spark Plug Co., 735 F.2d 549,

  554-55 (Fed. Cir. 1984); Paper Converting Mach. Co. v. Magna-Graphics Corp.,

  745 F.2d 11, 22 (Fed. Cir. 1984); Bio-Rad Labs., Inc. v. Nicolet Inst. Corp., 739

  F.2d 604 (Fed. Cir. 1984); Lam, Inc. v. Johns-Manville Corp., 718 F.2d 1056,

  1065 (Fed. Cir. 1983); Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d

  1229, 1241 (Fed. Cir. 2017); Paper Converting Mach. Co. v. Magna-Graphics

  Corp., 745 F.2d 11, 23 (Fed. Cir. 1984); King Instrument Corp. v. Otari Corp.,

  767 F.2d 853, 864 (Fed. Cir. 1985); State Indus., Inc. v. Mor-Flo Indus., Inc., 883

  F.2d 1573, 1578 (Fed. Cir. 1989); Micro Chem., Inc. v. Lextron, Inc., 318 F.3d

  1119, 1122 (Fed. Cir. 2003); Mentor Graphics Corp. v. Eve-USA, Inc., 870 F.3d

  1298, 1299 (on Petition for Rehearing en banc 2017))(Stoll, J. concurring in

  denial); Westerngeco LLC v. Ion Geophysical Corp.,913 F.3d 1067, 1073 (2019);

  Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014); Garretson v.

  Clark, 111 U.S. 120, 121 (1884); Yale Lock Mfg. Co. v. Sargent, 117 U.S. 536,

                                          111
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 116 of 149 PageID #:
                                    34014


  552-53 (1886); Blake v. Robertson, 94 U.S. 728, 729, 733-34 (1876); Seymour v.

  McCormick, 57 U.S. (16 How.) 480, 491 (1854); Westinghouse Electric &

  Manufacturing Co. v. Wagner Electric & Manufacturing Co., 225 U.S. 604, 614-

  15 (1912).




                                        112
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 117 of 149 PageID #:
                                    34015




       7.11 PRICE EROSION

           Genentech is entitled to recover additional damages if it can show that it is

  more likely than not that, but for Amgen’s infringement, Genentech would have

  charged higher prices for its products during the damages period.

           [AMGEN’S PROPOSAL: Genentech must prove that it lowered its prices,

  or did not raise them, because of the induced or direct infringement by Amgen, and

  not for some other reason. Specifically, if Genentech would have lowered its

  prices in response to Amgen’s sales of Kanjinti for non-infringing uses or in

  response to Amgen’s sales of Kanjinti that did not use or include on the label the

  patented methods, or for any other reason, that reduction in price cannot be

  considered in assessing price erosion damages. Additionally, if after December 1,

  2019, Genentech would have lowered its price in response to sales of biosimilar

  trastuzumab by licensed third-party competitors, that reduction in price also cannot

  be considered in assessing price erosion damages.]

           If you find that Genentech has met its burden of proof, then you may award

  as additional damages an amount equal to the difference between the profits that

  Genentech would have made at the higher price and the profits Genentech actually



                                             113
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 118 of 149 PageID #:
                                    34016


  made selling its products at the lower price that Genentech charged. This type of

  damage is referred to as “price erosion damages.”

           If you find that Genentech suffered price erosion damages, then you also

  may use the higher price that Genentech would have charged in determining

  Genentech’s lost sales and lost profits due to Amgen’s infringement. However, if

  you calculate price erosion damages using the higher price for Genentech’s

  product, then you also must take into account any decrease in Genentech’s sales

  that might have occurred due to the higher price for the products.



  Authority:
  AIPLA Model Jury Instructions 10.2.2; Power Integrations, Inc. v. Fairchild

  Semiconductor Int’l, Inc., 711 F.3d 1348, 1377-80 (Fed. Cir. 2013); Siemens Med.

  Solutions USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269,

  1287 (Fed. Cir. 2011); Ericsson, Inc. v. Harris Corp., 352 F.3d 1369, 1378-79

  (Fed. Cir. 2003); Vulcan Eng’g Co. v. FATA Aluminum, Inc., 278 F.3d 1366, 1377

  (Fed. Cir. 2002); Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1544 (Fed. Cir.

  1995) (en banc) (applying test articulated in Panduit Corp. v. Stahlin Bros. Fibre

  Works, Inc., 575 F.2d 1152 (6th Cir. 1978)); BIC Leisure, Inc. v. Windsurfing Int’l,

  Inc., 1 F.3d 1214, 1218 (Fed. Cir. 1993); Minn. Mining & Mfg. Co. v. Johnson &

  Johnson Orthopaedics, Inc., 976 F.2d 1559, 1578-79 (Fed. Cir. 1992); Amstar

                                            114
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 119 of 149 PageID #:
                                    34017


  Corp. v. Envirotech Corp., 823 F.2d 1538, 1543 (Fed. Cir. 1987); Lam, Inc. v.

  Johns-Manville Corp., 718 F.2d 1056, 1065 (Fed. Cir. 1983).




                                         115
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 120 of 149 PageID #:
                                    34018




       7.12 COST ESCALATION

           Genentech can recover additional damages if it can show that it also lost

  profits because its costs—such as additional marketing costs—went up as a result

  of Amgen’s infringement of Genentech’s patents. Genentech must prove that it

  was more likely than not that its costs went up because of Amgen’s actions, and

  not for some other reason.




  Authority:

  2018 AIPLA Model Patent Jury Instructions, No. 10.2.3; Amstar Corp. v.

  Envirotech Corp., 823 F.2d 1538, 1543 (Fed. Cir. 1987); Lam, Inc. v.

  JohnsManville Corp., 718 F.2d 1056, 1064-65 (Fed. Cir. 1983).




                                             116
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 121 of 149 PageID #:
                                    34019




       7.13 REASONABLE ROYALTY – GENERALLY

           If you find that Genentech has not proven its claim for lost profits, or if you

  find that Genentech has proven its claim for lost profits for only a portion of the

  infringing sales, then you must consider the issue of a reasonable royalty.

           The amount of damages that Amgen pays Genentech for infringing the

  Asserted Patent Claims must be enough to compensate for the infringement, but

  may not be less than a reasonable royalty for the use of Genentech’s inventions.

           You must award Genentech a reasonable royalty in the amount that

  Genentech has proven it could have earned for any infringing sales for which you

  have not already awarded lost profit damages. A royalty is a payment made by

  someone else in exchange for the rights to make, use, sell or import a patented

  invention.

           The reasonable royalty award must be based on the incremental value that

  the patented method adds to the end product. When the product sold has both

  patented and unpatented features or is used or made in both patented and

  unpatented ways, measuring this value requires a determination of the value added

  by the patented features or uses.

           One way to calculate a royalty is to determine what is called an “ongoing

  royalty” or “running royalty.” To calculate an ongoing royalty, you must first

  determine the “base,” that is, the product or uses on which the infringer is to pay
                                              117
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 122 of 149 PageID #:
                                    34020


  the royalty. You then need to multiply the revenue the infringing party obtained

  from the base by the “rate” or percentage that you find would have resulted from

  the hypothetical negotiation. The ultimate combination of royalty base and royalty

  rate must reflect the value attributable to the infringing features or uses, and no

  more.

           Another way to calculate a royalty is to determine a one-time lump sum

  payment that the alleged infringer would have paid at the time of the hypothetical

  negotiation for a license covering all sales of the product to be covered by the

  license, both past and future. This differs from payment of an ongoing royalty

  because, with an ongoing royalty, the licensee pays based on the revenue of actual

  licensed products it sells. When a one-time lump sum is paid, the alleged infringer

  pays a single price for a license covering both past and future infringing sales to be

  covered by the license. It is up to you, based on the evidence, to decide what type

  of royalty is appropriate in this case.



  Authority:
  AIPLA Model Jury Instructions 10.2.5.1; 35 U.S.C. § 284; Exmark Mfg. Co., v.

  Briggs & Stratton Power Group, 879 F.3d 1332 (Fed. Cir. 2018); Ericsson, Inc. v.

  D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys.,

  Inc., 767 F.3d 1308, 1326 (Fed. Cir. 2014); Apple Inc. v. Motorola Inc., 757 F.3d

                                            118
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 123 of 149 PageID #:
                                    34021


  1286 (Fed. Cir. 2014); Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1312

  (Fed. Cir. 2011); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324-25

  (Fed. Cir. 2009); Fromson v. W. Litho Plate & Supply Co., 853 F.2d 1568, 1574

  (Fed. Cir. 1998) overruled on other grounds; Knorr-Bremse Systeme Fuer

  Nutzfahrzeuge v. Dana Corp., 383 F.3d 1337, 1342 (Fed. Cir 2004); Minco, Inc. v.

  Combustion Eng’g, Inc., 95 F.3d 1109, 1119 (Fed. Cir. 1996); Mahurkar v. C.R.

  Bard, Inc., 79 F.3d 1572, 1579 (Fed. Cir. 1996); Rite-Hite Corp. v. Kelley Co., 56

  F.3d 1538, 1554 (Fed. Cir. 1995) (en banc).




                                          119
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 124 of 149 PageID #:
                                    34022




       7.14 REASONABLE ROYALTY—HYPOTHETICAL NEGOTIATION

           A reasonable royalty is the royalty that would have resulted from a

  hypothetical license negotiation between Genentech and Amgen. Of course, we

  know that they did not agree to a license and royalty payment. But, in order to

  decide on the amount of reasonable royalty damages, you should assume that the

  parties did negotiate a license just before any infringement began. This is why it is

  called a “hypothetical” license negotiation. You should assume that both parties to

  the hypothetical negotiation understood that the patent was valid and infringed and

  both were willing to enter into a license just before the infringement began. You

  should also presume that the parties had full knowledge of the facts and

  circumstances surrounding the alleged infringement at the time of the hypothetical

  negotiation.



  Authority:
  AIPLA Model Jury Instructions 10.2.5.2; Apple Inc. v. Motorola Inc., 757 F.3d

  1286 (Fed. Cir. 2014); LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d

  51, 75 (Fed. Cir. 2012); Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1311

  (Fed. Cir. 2011); Fujifilm Corp. v. Benun, 605 F.3d 1366, 1372 (Fed. Cir. 2010);

  Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324-25 (Fed. Cir. 2009);

  Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1579 (Fed. Cir. 1996); Maxwell v. J.
                                            120
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 125 of 149 PageID #:
                                    34023


  Baker, Inc., 86 F.3d 1098, 1109-10 (Fed. Cir. 1996); Rite-Hite Corp. v. Kelley Co.,

  56 F.3d 1538, 1554 (Fed. Cir. 1995) (en banc); Wang Labs., Inc. v. Toshiba Corp.,

  993 F.2d 858, 870 (Fed. Cir. 1993).




                                         121
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 126 of 149 PageID #:
                                    34024




       7.15 REASONABLE ROYALTY – FACTORS

           In determining the amount of a reasonable royalty, you may consider

  evidence on any of the following factors, in addition to any other evidence

  presented by the parties on the economic value of the patent:


           1.       Any royalties received by the Genentech for the licensing of the
                    Asserted Patents, proving or tending to prove an established royalty.

           2.       The rates paid by Amgen to license other patents comparable to the
                    Asserted Patents.

           3.       The nature and scope of the license, as exclusive or non-exclusive, or
                    as restricted or non-restricted in terms of its territory or with respect to
                    whom the manufactured product may be sold.

           4.       Genentech’s established policy and marketing program to maintain its
                    right to exclude others from using the patented invention by not
                    licensing others to use the invention, or by granting licenses under
                    special conditions designed to preserve that exclusivity.

           5.       The commercial relationship between the Genentech and Amgen,
                    such as whether or not they are competitors in the same territory in the
                    same line of business.

           6.       The effect of selling the patented method in promoting other sales of
                    the licensee; the existing value of the invention to the licensor as a
                    generator of sales of its non-patented items; and the extent of such
                    collateral sales.

           7.       The duration of the Asserted Patents and the term of the license.

           8.       The established profitability of the product made under the Asserted
                    Patents; its commercial success; and its popularity.

           9.       The utility and advantages of the patented invention over the old
                    modes or devices, if any, that had been used for achieving similar
                    results.
                                                 122
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 127 of 149 PageID #:
                                    34025


           10.      The nature of the patented invention; the character of the commercial
                    embodiment of it as owned and produced by or for the licensor; and
                    the benefits to those who have used the invention.

           11.      The extent to which Amgen has made use of the invention; and any
                    evidence that shows the value of that use.

           12.      The portion of the profit or of the selling price that may be customary
                    in the particular business or in comparable businesses to allow for the
                    use of the invention or analogous inventions.

           13.      The portion of the profit that arises from the patented invention itself
                    as opposed to profit arising from unpatented features, such as the
                    manufacturing process, business risks, or significant features or
                    improvements added by the accused infringer.

           14.      The opinion testimony of qualified experts.

           15.      The amount that a licensor (such as Genentech) and a licensee (such
                    as Amgen) would have agreed upon (at the time the infringement
                    began) if both sides had been reasonably and voluntarily trying to
                    reach an agreement; that is, the amount which a prudent licensee—
                    who desired, as a business proposition, to obtain a license to
                    manufacture and sell a particular article embodying the patented
                    invention—would have been willing to pay as a royalty and yet be
                    able to make a reasonable profit and which amount would have been
                    acceptable by a patentee who was willing to grant a license.

           16.      Any other economic factor that a normally prudent business person
                    would, under similar circumstances, take into consideration in
                    negotiating the hypothetical license.



  Authority:

  AIPLA Model Jury Instructions 10.2.5.3; Ericsson, Inc. v. D-Link Sys., Inc., 773

  F.3d 1201, 1230-32 (Fed. Cir. 2014); Apple Inc. v. Motorola Inc., 757 F.3d 1286

  (Fed. Cir. 2014); LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 60

                                                123
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 128 of 149 PageID #:
                                    34026


  (Fed. Cir. 2012); Wordtech Sys., Inc. v. Integrated Networks Solutions, Inc., 609

  F.3d 1308, 1319 (Fed. Cir. 2010); ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860,

  869-73 (Fed. Cir. 2010); Monsanto Co. v. McFarling, 488 F.3d 973 (Fed. Cir.

  2007); Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1108-10 (Fed. Cir. 1996); TWM

  Mfg. Co. v. Dura Corp., 789 F.2d 895, 898-900 (Fed. Cir. 1986); Georgia-Pacific

  Corp. v. United States Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970).

       7.16 [GENENTECH’S PROPOSAL: REASONABLE ROYALTY–

       ATTRIBUTION/APPORTIONMENT

           The amount you find as damages must be based on the value attributable the

  patented technology, as distinct from other, unpatented features or other factors

  such as marketing or advertising, or Amgen’s size or market position. You must

  determine an appropriate reasonable royalty that reflects the value attributable to

  the patented invention alone. ]

           [AMGEN’S PROPOSAL: Section 7.3 contains Amgen’s proposed

  instruction on attribution/apportionment.]



  Authority:

  AIPLA Model Jury Instructions 10.2.5.4; Exmark Mfg. Co., v. Briggs & Stratton

  Power Group, 879 F.3d 1332 (Fed. Cir. 2018): AstraZeneca AB v. Apotex Corp.,

  782 F.3d 1324, 1339 (Fed. Cir. 2015); Ericsson, Inc. v. D-Link Sys., 773 F.3d

                                           124
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 129 of 149 PageID #:
                                    34027


  1201, 1226 (Fed. Cir. 2014); Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1319

  (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308 (Fed. Cir. 2014);

  Versata Software, Inc. v. SAP Am., Inc., 717 F.3d 1255 (Fed. Cir. 2013);

  LaserDynamics, Inc. v. Quanta Computer, Inc. et al, 694 F.3d 51, 60 (Fed. Cir.

  2012); Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1317 (Fed. Cir. 2011);

  ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010); Lucent

  Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1336 (Fed. Cir. 2009); Imonex Svcs.

  Inc. v. W.H. Munzprufer Dietmar Trenner GMBH, 408 F.3d 1374 (Fed. Cir. 2005).




                                           125
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 130 of 149 PageID #:
                                    34028


       7.17

           7.17 REASONABLE ROYALTY – MULTIPLE PATENTS

           If you find that Amgen infringed multiple patents, even by a single

  infringing act, and if you award a reasonable royalty for the infringement, then you

  may award separate royalties to Genentech for each infringed patent. You also

  may consider evidence of the number of patent licenses that are needed and the

  effect on the hypothetical negotiation of having to pay a royalty for each of those

  licenses.



  Authority:

  2018 AIPLA Model Patent Jury Instructions, No. 10.2.5.6; Ericsson, Inc. v. D-Link

  Sys., Inc., 773 F.3d 1201, 1234 (Fed. Cir. 2014); Apple Inc. v. Motorola, Inc., 757

  F.3d 1286, 1324 (Fed. Cir. 2014); Stickle v. Heublein, Inc., 716 F.2d 1550, 1561

  n.8 (Fed. Cir. 1983); Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d

  1295, 1310 (Fed. Cir. 2007).




                                            126
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 131 of 149 PageID #:
                                    34029


       7.18 REASONABLE ROYALTY—TIMING

           Damages are not based on a hindsight evaluation of what happened, but on

  what the parties to the hypothetical license negotiations would have agreed upon.

  Nevertheless, evidence relevant to the negotiation is not necessarily limited to facts

  that occurred on or before the date of the hypothetical negotiation. You may also

  consider information the parties would have foreseen or estimated during the

  hypothetical negotiation, which may under certain circumstances include evidence

  of usage after the alleged infringement started, license agreements entered into by

  the parties shortly after the date of the hypothetical negotiation, profits earned by

  the alleged infringer, and non-infringing alternatives.



  Authority:
  AIPLA Model Jury Instructions 10.2.5.7; 35 U.S.C. § 284; Sinclair Ref. Co. v.

  Jenkins Petroleum Process Co., 289 U.S. 689, 698 (1933); Aqua Shield v. Inter

  Pool Cover Team, et al., 774 F.3d 766, 770-773 (Fed. Cir. 2014); Lucent Techs.,

  Inc. v. Gateway, Inc., 580 F.3d 1301, 1324-25, 1333 (Fed. Cir. 2009); Riles v. Shell

  Exploration & Prod. Co., 298 F.3d 1302, 1311 (Fed. Cir. 2002); Interactive

  Pictures Corp. v. Infinite Pictures Corp., 274 F.3d 1371, 1384-85 (2001);

  Studiengesellschaft Kohle, mbH v. Dart Indus., Inc., 862 F.2d 1564, 1571 (Fed.

  Cir. 1988); Fromson v. Western Litho Plate & Supply Co., 853 F.2d 1568, 1574

                                            127
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 132 of 149 PageID #:
                                    34030


  (Fed. Cir. 1988); TWM Mfg. Co. v. Dura Corp., 789 F.2d 895, 898-900 (Fed. Cir.

  1986).




                                        128
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 133 of 149 PageID #:
                                    34031


       7.19 REASONABLE ROYALTY—AVAILABILITY OF NON-

       INFRINGING ALTERNATIVES

           In determining a reasonable royalty, you may also consider evidence

  concerning the availability and cost of acceptable non-infringing alternatives to the

  patented invention. An acceptable alternative must be a method that is licensed

  under the patent or that does not infringe the patent.



  Authority:

  AIPLA Model Jury Instructions 10.2.5.8; Prism Techs. LLC v. Sprint Spectrum

  L.P., 849 F.3d 1360, 1376-1377 (Fed. Cir. 2017); Uniloc USA, Inc. v. Microsoft

  Corp., 632 F.3d 1292, 1313 (Fed. Cir. 2011); Mars, Inc. v. Coin Acceptors, Inc.,

  527 F.3d 1359, 1372-73 (Fed. Cir. 2008); Zygo Corp. v. Wyko Corp., 79 F.3d

  1563, 1571-72 (Fed. Cir. 1996).




                                           129
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 134 of 149 PageID #:
                                    34032




       7.20 REASONABLE ROYALTY– USE OF COMPARABLE LICENSE

       AGREEMENTS

           When determining a reasonable royalty, you may consider evidence

  concerning the amounts that other parties have paid for rights to the Asserted

  Patents, or for rights to similar technologies. A license agreement need not be

  perfectly comparable to a hypothetical license that would be negotiated between

  Genentech and Amgen in order for you to consider it. However, if you choose to

  rely upon evidence from any other license agreements, you must account for any

  differences between those licenses and the hypothetically negotiated license

  between Genentech and Amgen, in terms of the technologies and economic

  circumstances of the contracting parties, when you make your reasonable royalty

  determination.



  Authority:

  2018 AIPLA Model Patent Jury Instructions, No. 10.2.5.9; Ericsson, Inc. v. D-Link

  Sys., Inc., 773 F.3d 1201, 1227-28 (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys.,

  Inc., 767 F.3d 1308, 1330-31 (Fed. Cir. 2014); Apple Inc. v. Motorola Inc., 757

  F.3d 1286, 1325-26 (Fed. Cir. 2014); LaserDynamics, Inc. v. Quanta Computer,

  Inc., 694 F.3d 51, 77-81 (Fed. Cir. 2012); ResQNet.com, Inc. v. Lansa, Inc., 594


                                           130
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 135 of 149 PageID #:
                                    34033


  F.3d 860, 869-70 (Fed. Cir. 2010); Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d

  1301, 1329, 1336 (Fed. Cir. 2009).




                                          131
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 136 of 149 PageID #:
                                    34034


  7.21 [GENENTECH’S PROPOSAL: DAMAGES– DOUBTS RESOLVED

  AGAINST INFRINGER18

           Any doubts that you may have on the issue of damages due to Amgen’s

  failure to keep proper records should be decided in favor of Genentech. Any

  confusion or difficulties caused by Amgen’s records also should be held against

  Amgen, not Genentech.]



  Authority:

  2018 AIPLA Model Patent Jury Instructions, No. 10.3; Sensonics, Inc. v.

  Aerosonic Corp., 81 F.3d 1566, 1572-73 (Fed. Cir. 1996); Lam, Inc. v.

  JohnsManville Corp., 718 F.2d 1056, 1065 (Fed. Cir. 1983).




  18
    Amgen objects to the inclusion of an instruction regarding doubts resolved
  against infringer, for the reasons Amgen will explain in its supplemental briefing
  on jury instructions.

                                          132
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 137 of 149 PageID #:
                                    34035


  8. WILLFUL INFRINGEMENT
          [GENENTECH’S PROPOSAL: If you have decided that Amgen has

  infringed a valid claim of Genentech’s patents, then you must go on and address

  the additional issue of whether or not this infringement was willful. In this case,

  Genentech alleges both that Amgen infringed the Asserted Patent Claims and,

  further, that Amgen infringed willfully. Amgen denies that its conduct was

  willful.]

          [AMGEN’S PROPOSAL: In this case, Genentech alleges both that Amgen

  infringed and, further, that Amgen infringed willfully the Asserted Patent Claims.

  Amgen contends that its conduct was not willful because it had a reasonable belief

  that the Patents-in-Suit are invalid, not infringed, and/or unenforceable. Amgen

  additionally contends that its conduct was not willful in part because it relied on

  opinion of counsel that the Asserted Claims of the Kao Manufacturing Patent were

  neither valid nor infringed, and on opinion of counsel that the Asserted Claims of

  the Dosing Patents were invalid.

          For any Asserted Patent Claim that is infringed, not invalid, and not

  unenforceable you must go on and address the additional issue of whether or not

  this infringement was willful.]

          To show that Amgen’s infringement was willful, Genentech must prove by a

  preponderance of the evidence that Amgen knew of a Patent-in-Suit and

                                            133
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 138 of 149 PageID #:
                                    34036


  intentionally infringed at least one Asserted Patent Claim. However, you may not

  find that Amgen’s infringement was willful merely because Amgen knew about a

  Patent-in-Suit and infringed it, without more. Instead, willful infringement

  requires Amgen to have acted despite a risk of infringement of a valid patent claim

  that was either known or so obvious that it should have been known to Amgen.

  [AMGEN’S PROPOSAL: For example, in deciding whether or not Amgen knew

  it was infringing a patent it knew to be valid, you may consider whether Amgen’s

  behavior was malicious, wanton, deliberate, consciously wrongful, flagrant, or in

  bad faith.]

          To determine whether Amgen acted willfully, consider all facts. These may

  include, but are not limited to:


               1. Whether or not Amgen acted consistently with the standards of

                    behavior for its industry;

               2. [GENENTECH’S PROPOSAL: Whether or not Amgen

                    intentionally copied an invention of Genentech that is covered by the

                    Patents-in-Suit;]

               3. Whether or not Amgen reasonably believed it did not infringe or that

                    the Asserted Patent Claims were invalid;




                                                 134
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 139 of 149 PageID #:
                                    34037


               4. Whether or not Amgen made a good-faith effort to avoid infringing

                    the Patents-in-Suit, for example, whether Amgen attempted to design-

                    around the patents;

               5. Whether Amgen knew, or should have known, that its conduct

                    involved an unreasonable risk of infringement; and

               6. Whether Amgen reasonably relied on a lawyer’s opinion.

           [GENENTECH’S PROPOSAL: To the extent that you consider Amgen’s

  reliance on an opinion of its outside counsel, you must evaluate whether the

  opinion was of a quality that reliance on its conclusions was reasonable. Factors

  you may consider when determining whether Amgen reasonably relied on the legal

  opinion include the timing of the opinion, the nature of the advice, the

  thoroughness and competence of the opinion, and its objectivity.]

           If you determine that any infringement was willful, you may not allow that

  decision to affect the amount of any damages award you give for infringement.



  Authority:

          AIPLA’s Model Patent Jury Instructions Nos. 11.0, 11.1; 35 U.S.C. § 298;

  N.D. Cal. Model Patent Jury Instructions, § 3.8 (2019) at 24; Federal Circuit Bar

  Association Model Patent Jury Instructions § 3.10 (2016) at 37; Orexo AB v.

  Actavis, C.A. No. 1:17-cv-00205-CFC, Proposed Joint Final Instructions, D.I. 270

                                              135
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 140 of 149 PageID #:
                                    34038


  (D. Del. March 28, 2019) at 22-23; F’Real Foods, LLC v. Hamilton Beach Brands,

  Inc., C.A. No. 1:16-cv-00041-CFC, D.I. 255, Proposed Final Jury Instructions (D.

  Del. Apr. 28, 2019) at 20-21; Eko Brands, LLC v. Adrian Rivera Maynez

  Enterprises, Inc., 946 F.3d 1367, at *2 (Fed. Cir. 2020); Halo Elec., Inc. v. Pulse

  Elec., Inc., 136 S.Ct. 1923, 1934 (2016); Spectralytics, Inc. v. Cordis Corp., 649

  F.3d 1336, 1347-48 (Fed. Cir. 2011); Aspex Eyewear, Inc. v. Clariti Eyewear, Inc.,

  605 F.3d 1305, 1313 (Fed. Cir. 2010); SRI Int'l, Inc. v. Advanced Tech. Labs., Inc.,

  127 F.3d 1462, 1465 (Fed. Cir. 1997); Minnesota Min. & Mfg. Co. v. Johnson &

  Johnson Orthopaedics, Inc., 976 F.2d 1559, 1580-81 (Fed. Cir. 1992).




                                           136
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 141 of 149 PageID #:
                                    34039




  9. DELIBERATION AND VERDICT

       9.1 INTRODUCTION

           That concludes the part of my instructions explaining the rules for

  considering some of the testimony and evidence. Now let me finish by

  explaining some things about your deliberations in the jury room, and your

  possible verdicts.

           Once you start deliberating, do not talk to the jury officer, or to me, or to

  anyone else except each other about the case. If you have any questions or

  messages, you must write them down on a piece of paper, sign them, and then

  give them to the jury officer. The officer will give them to me, and I will respond

  as soon as I can. I may have to talk to the lawyers about what you have asked, so

  it may take me some time to get back to you. Any question or message should be

  sent to me through your foreperson, who by custom of this Court is Juror No. 1.

           One more thing about messages. Do not ever write down or tell anyone

  outside of the jury how you stand on your votes. For example, do not write down

  or tell anyone that you are split 4-4, or 6-2, or whatever your vote happens to be.

  That should stay secret until you are finished.



  Authority:

                                              137
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 142 of 149 PageID #:
                                    34040


  F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No. 1:16-cv-00041-CFC,

  D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 50; Orexo AB

  v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240, Proposed Joint

  Final Jury Instructions (D. Del. March 28, 2019) at 30; Amgen v. Hospira, C.A.

  No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del. Sept. 22, 2017) at

  34; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No. 1:14-cv-01250-

  RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 42; EMC Corp.

  v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D.

  Del. March 15, 2016) at 43.




                                         138
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 143 of 149 PageID #:
                                    34041


       9.2 UNANIMOUS VERDICT

           Your verdict must represent the considered judgment of each juror. In order

  for you as a jury to return a verdict, it is necessary that each juror agree to the

  verdict. Your verdict must be

  unanimous.

           It is your duty, as jurors, to consult with one another and to deliberate with

  a view towards reaching an agreement, if you can do so consistent with your

  individual judgment. Each of you must decide the case for yourself but do so only

  after an impartial consideration of the evidence with your fellow jurors. In the

  course of your deliberations, do not hesitate to reexamine your own views and

  change your opinion, if convinced it is erroneous. But do not surrender your

  honest conviction as to the weight or effect of evidence solely because of the

  opinion of your fellow jurors, or for the purpose of returning a verdict.

  Remember at all times that you are not partisans. You are judges of the facts.

  Your sole interest is to seek the truth from the evidence in the case.

           A verdict form has been prepared for you. The verdict form asks you a

  series of questions about the parties’ contentions. You will take this form to the

  jury room and when you have reached unanimous agreement as to your verdict,

  you will have your foreperson fill in, date, and sign the form. You will then return

  to the courtroom and your foreperson will give your verdict. Unless you are

                                             139
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 144 of 149 PageID #:
                                    34042


  directed otherwise in the verdict form, you must answer all of the questions posed,

  and you all must agree on each answer.



  Authority:

  F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No. 1:16-cv-00041-CFC,

  D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 51; Orexo AB

  v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240, Proposed Joint

  Final Jury Instructions (D. Del. March 28, 2019) at 31; Amgen v. Hospira, C.A.

  No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del. Sept. 22, 2017) at

  35; AVM Tech., LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final

  Jury Instructions (D. Del. May 8, 2017) at 28; EMC Corp. v. Pure Storage, Inc.,

  C.A. No. 13-1985-RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016)

  at 44.




                                           140
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 145 of 149 PageID #:
                                    34043


       9.3 DUTY TO DELIBERATE

           Now that all the evidence is in and the arguments are completed, you are

  free to talk about the case in the jury room. In fact, it is your duty to talk with

  each other about the evidence and to make every reasonable effort you can to

  reach a unanimous agreement. Talk with each other, listen carefully and

  respectfully to each other’s views, and keep an open mind as you listen to what

  your fellow jurors have to say. Try your best to work out your differences. Do

  not hesitate to change your mind if you are convinced that other jurors are right,

  and your original position was wrong.

           But do not ever change your mind just because other jurors see things

  differently, or just to get the case over with. In the end, your vote must be exactly

  that—your own vote. It is important for you to reach unanimous agreement, but

  only if you can do so honestly and in good conscience.

           No one will be allowed to hear your discussions in the jury room, and no

  record will be made of what you say. So you should all feel free to speak your

  minds.

           Listen carefully to what the other jurors have to say, and then decide for
           yourself.

  Authority:




                                             141
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 146 of 149 PageID #:
                                    34044


  F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No. 1:16-cv-00041-CFC,

  D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 52; Orexo AB

  v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240, Proposed Joint

  Final Jury Instructions (D. Del. March 28, 2019) at 32; Amgen v. Hospira, C.A.

  No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del. Sept. 22, 2017) at

  36; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No. 1:14-cv-01250-

  RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 44; AVM Tech.,

  LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final Jury Instructions

  (D. Del. May 8, 2017) at 29; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-

  RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 45.




                                         142
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 147 of 149 PageID #:
                                    34045




       9.4 SOCIAL MEDIA

           During your deliberations, you must not communicate with or provide any

  information to anyone by any means about this case. You may not use any

  electronic device or media, such as the telephone, a cell phone, smart phone,

  iPhone, blackberry or computer, the internet, any internet service, any text or

  instant messaging service, any internet chat room, blog, or website such as

  Facebook, Instagram, Snapchat, MySpace, LinkedIn, YouTube, or Twitter, to

  communicate to anyone any information about this case or to conduct any

  research about this case until I accept your verdict. In other words, you cannot

  talk to anyone on the phone, correspond with anyone, or electronically

  communicate with anyone about this case. You can discuss the case only in the

  jury room with your fellow jurors during deliberations.



  Authority:

  Orexo AB v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240,

  Proposed Joint Final Jury Instructions (D. Del. March 28, 2019) at 33; Amgen v.

  Hospira, C.A. No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del.

  September 22, 2017) at 37; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A.

  No. 1:14-cv-01250-RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017)


                                          143
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 148 of 149 PageID #:
                                    34046


  at 45; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, D.I. 448, Final

  Jury Instructions (D. Del. March 15, 2016) at 46.




                                          144
  ME1 32558652v.1
Case 1:18-cv-00924-CFC-SRF Document 499 Filed 02/03/20 Page 149 of 149 PageID #:
                                    34047




       9.5 COURT HAS NO OPINION

           Let me finish up by repeating something that I said to you earlier.

  Nothing that I have said or done during this trial was meant to influence your

  decision in any way. You must decide the case yourselves based on the

  evidence presented.



  Authority:

  F’Real Foods, LLC v. Hamilton Beach Brands, Inc., C.A. No. 1:16-cv-00041-CFC,

  D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 53; Orexo AB

  v. Actavis Elizabeth, LLC, C.A. No. 1:17-cv-00205-CFC, D.I. 240, Proposed Joint

  Final Jury Instructions (D. Del. March 28, 2019) at 34; Amgen v. Hospira, C.A.

  No. 1:15-cv-839-RGA, D.I. 323, Final Jury Instructions (D. Del. Sept. 22, 2017) at

  38; E.I. DuPont de Nemours & Co. v. Unifrax I LLC, C.A. No. 1:14-cv-01250-

  RGA, D.I. 325, Final Jury Instructions (D. Del. May 15, 2017) at 46; AVM Tech.,

  LLC v. Intel Corp., C.A. No. 15-33-RGA-MPT, D.I. 719, Final Jury Instructions

  (D. Del. May 8, 2017) at 29; EMC Corp. v. Pure Storage, Inc., C.A. No. 13-1985-

  RGA, D.I. 448, Final Jury Instructions (D. Del. March 15, 2016) at 47.




                                             145
  ME1 32558652v.1
